                                                                            Case 19-12378-KBO        Doc 1154       Filed 07/01/20        Page 1 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
1ST QUALITY LLC
PO BOX 519
GARDEN CITY, MI 48136                                  965     1/15/2020             Dura Automotive Systems, LLC                         $649.76                                                                     $649.76
2703 E. Avalon Ave
PO Box 2570
Muscle Shoals, AL 35662-3566                            36     11/7/2019               Dura Mexico Holdings, LLC                         $7,038.94                                                                   $7,038.94
A Raymond Tinnerman Automtive Inc.
2474 Devondale
Rochester Hills, MI 48309                              290     12/20/2019            Dura Automotive Systems, LLC                       $14,569.84                                                                  $14,569.84
A. Schulman, Inc. (a LyondellBasell company)
Attn: Ingrid Ros, Director Global Credit
LyondellBasell Global Credit Services
LyondellBasell Tower
1221 McKinney, St., Ste. 300
Houston, TX 77010                                      824      1/6/2020             Dura Automotive Systems, LLC                       $43,537.10                                  $30,616.60                      $74,153.70
AACOA Extrusions Inc.
Attn: Robert Cantrell
25 Bonnell Street
Newnan, GA 30263                                       526      1/3/2020             Dura Automotive Systems, LLC                  $652,548.44                                     $124,639.22                     $777,187.66
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    808      1/6/2020             Dura Automotive Systems, LLC                       $10,875.00                                                                  $10,875.00
Aaron Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    863      1/6/2020                  Dura Operating, LLC                           $10,875.00                                                                  $10,875.00
ABC Employment Holdings, LLC
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                     30     10/28/2019            Dura Automotive Systems, LLC                       $69,583.45                                                                  $69,583.45
ACCU-SORT, INC.
2495 WALKER COURT
NIAGRA FALLS, ON L2J 0A2
CANADA                                                 804      1/6/2020             Dura Automotive Systems, LLC                        $3,184.34                                                                   $3,184.34
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            628      1/3/2020               Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            630      1/3/2020             Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            633      1/3/2020     Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00




                                                                                                         Page 1 of 77
                                                                                             Case 19-12378-KBO      Doc 1154       Filed 07/01/20        Page 2 of 77


                                                                                                                        Claim Register
                                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                                      Case No. 19-12378

                                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                                 Amount                                           Amount
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             648      1/3/2020                   NAMP, LLC                                      $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             660      1/3/2020                    Dura G.P.                                     $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             671      1/3/2020               Dura Fremont L.L.C.                                $0.00                       $0.00                            $0.00           $0.00
ACE American Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                             693      1/3/2020               Dura Operating, LLC                                $0.00                       $0.00                            $0.00           $0.00
Ace Machine & Metal Fab Co
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                     862      1/6/2020               Dura Operating, LLC                            $37,280.27                                   $3,510.00         $656.25      $41,446.52
Ace Machine & Metal Fab Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                     851      1/6/2020           Dura Automotive Systems, LLC                       $74,911.61                                   $3,510.00         $656.25      $79,077.86
Aceway Industries Ltd.
Chris Lam
General Manager
Room 1118-19, 11/F, Tower A,
Regent Centre, 63 Wo Yi Hop Road,
Kwai Chung, New Territories
Hong Kong                                                                86     11/15/2019          Dura Automotive Systems, LLC                  $107,312.91                                      $22,019.81                     $129,332.72
ACME MANUFACTURING COMPANY
4240 N ATLANTIC BLVD
AUBURN HILLS, MI 48326-1578                                             471     12/30/2019          Dura Automotive Systems, LLC                        $5,733.78                                                                   $5,733.78
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                                   70     11/19/2019          Dura Automotive Systems, LLC                       $44,785.00                                                                  $44,785.00
Action Mold and Machining
3120 Ken-O-Sha Ind. Ct SE
Grand Rapids, MI 49508                                                  173     11/27/2019          Dura Automotive Systems, LLC                       $44,785.00                                                                  $44,785.00

Adient PLC, on behalf of itself and its subsidiaries and affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                                     702      1/6/2020           Dura Automotive Systems, LLC                                                       $0.00                            $0.00           $0.00




                                                                                                                         Page 2 of 77
                                                                                             Case 19-12378-KBO      Doc 1154       Filed 07/01/20       Page 3 of 77


                                                                                                                        Claim Register
                                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                                      Case No. 19-12378

                                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                                 Amount                                           Amount

Adient PLC, on behalf of itself and its subsidiaries and affiliates
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                                     703      1/6/2020               Dura Operating, LLC                               $0.00                        $0.00                            $0.00           $0.00
Advanced Control Solutions
1400 Williams Drive
Marietta, GA 30066                                                       46     11/8/2019           Dura Automotive Systems, LLC                       $4,111.88                                       $72.20                       $4,184.08
AEES Inc.
211 N Loop 1604 E
Suite 290
San Antonio, TX 78232                                                   951       1/8/2020          Dura Automotive Systems, LLC                                                  $22,415.00        $9,485.00                      $31,900.00
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          513      1/2/2020           Dura Automotive Systems, LLC                  $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          536      1/3/2020               Dura Fremont L.L.C.                       $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          537      1/3/2020               Dura Operating, LLC                       $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          761      1/6/2020               Dura Fremont L.L.C.                       $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          867      1/6/2020           Dura Automotive Systems, LLC                  $244,554.52                                     $149,565.58                     $394,120.10
AFX Industries, LLC
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd.
Suite 410
Troy, MI 48084                                                          884      1/6/2020               Dura Operating, LLC                       $244,554.52                                     $149,565.58                     $394,120.10




                                                                                                                        Page 3 of 77
                                                                            Case 19-12378-KBO        Doc 1154       Filed 07/01/20        Page 4 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                                   82     11/15/2019            Dura Automotive Systems, LLC                       $67,762.80                                   $8,895.36                      $76,658.16
AGC
AGC Glass Company North America
c/o Paul Garland
700 AFG Road
Church Hill, TN 37642                                  593      1/3/2020                       Dura G.P.                                $67,762.80                                   $8,895.36                      $76,658.16
Agritek Industries, Inc.
Larry Kooiker, President/Owner
4211 Hallacy Drive
Holland, MI 49424                                      203     12/9/2019             Dura Automotive Systems, LLC                       $48,644.00                                                                  $48,644.00
Air Charter Service, Inc.
1200 RXR Plaza
Uniondale, NY 11556                                     29     11/5/2019             Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Air Charter Service, Inc.
1200 RXR Plaza
Uniondale, NY 11556                                     34     11/7/2019               Dura Mexico Holdings, LLC                            $0.00                                                                        $0.00
Air Products and Chemicals
Attn: Steve Parks
7201 Hamilton Blvd
Allentown, PA 18195                                    990     1/30/2020             Dura Automotive Systems, LLC                       $34,038.20                                                                  $34,038.20
Airgas USA LLC
2015 Vaughn Rd., Bldg 400
Kennesaw, GA 30144                                     893      1/7/2020             Dura Automotive Systems, LLC                        $5,445.45                                   $1,925.02                       $7,370.47
All Canadian Sorting
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill , NJ 07626                                   764      1/6/2020             Dura Automotive Systems, LLC                        $4,660.45                                                                   $4,660.45
All Canadian Sorting
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill , NJ 07626                                   811      1/6/2020     Dura Automotive Systems Cable Operations, LLC               $4,660.45                                                                   $4,660.45
ALL CITY HEATING & AIR CONDITIONING, INC
3263 HILTON ROAD
FERNDALE, MI 48220                                     544      1/3/2020             Dura Automotive Systems, LLC                        $2,795.50                                                                   $2,795.50
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       738      1/6/2020     Dura Automotive Systems Cable Operations, LLC               $1,934.41                                                                   $1,934.41
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                       740      1/6/2020             Dura Automotive Systems, LLC                                                                   $50,522.27                      $50,522.27




                                                                                                           Page 4 of 77
                                                                              Case 19-12378-KBO      Doc 1154       Filed 07/01/20        Page 5 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address             Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         757      1/6/2020                    Dura G.P.                                                                             $44,717.78                      $44,717.78
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         772      1/6/2020               Dura Fremont L.L.C.                                                                         $2,359.74                       $2,359.74
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         773      1/6/2020            Dura Mexico Holdings, LLC                                                                      $3,444.75                       $3,444.75
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         778      1/6/2020            Dura Mexico Holdings, LLC                         $31,183.72                                                                  $31,183.72
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         779      1/6/2020           Dura Automotive Systems, LLC                  $188,619.39                                                                     $188,619.39
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         793      1/6/2020                    Dura G.P.                            $148,433.12                                                                     $148,433.12
ALL Integrated Solutions
Holland & Knight LLP
c/o Lynne B. Xerras, Esq.
10 St. James Avenue
Boston, MA 02116                                         825      1/6/2020               Dura Fremont L.L.C.                             $7,068.14                                                                   $7,068.14
Allitex LLC
c/o Fair harbor Capital LLC
PO Box 237037
New York, NY 10023                                       403     12/31/2019              Dura Operating, LLC                            $11,456.25                                                                  $11,456.25
AllSource Transportation LLC dba AllSource Logistics
Teri Hasenour Gordon
Attorney at Law
P.O. Box 1075
Columbia, TN 38402-1075                                  226     12/16/2019          Dura Automotive Systems, LLC                                                  $75,632.16                                       $75,632.16
AMANDA BENT BOLT COMPANY
1120 CIC DRIVE
PO BOX 1027
LOGAN, OH 43138                                          258     12/17/2019              Dura Operating, LLC                            $80,521.85                                                                  $80,521.85
Ameren Missouri
Bankruptcy Desk MC 310
PO Box 66881
Saint Louis, MO 63166                                    686     12/17/2019          Dura Automotive Systems, LLC                       $27,781.55                                                                  $27,781.55

                                                                                                          Page 5 of 77
                                                                                      Case 19-12378-KBO      Doc 1154       Filed 07/01/20        Page 6 of 77


                                                                                                                 Claim Register
                                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                                               Case No. 19-12378

                                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                      Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                          Amount                                           Amount
American Center for Mobility
330 East Liberty Street, Lower Level
Ann Arbor, MI 48104                                              1008    2/18/2020           Dura Automotive Systems, LLC                       $63,272.50                                                                  $63,272.50
American Express Travel Related Services Company, Inc.
Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701                                            6      10/29/2019          Dura Automotive Systems, LLC                        $1,455.78                                                                   $1,455.78
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                                       1003    2/11/2020               Dura Fremont L.L.C.                             $7,551.90                                                                   $7,551.90
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                                       1005    2/11/2020            Dura Mexico Holdings, LLC                         $16,361.10                                                                  $16,361.10
AMERICAN SEALS & GASKET, INC
1350 LAKE CRESCENT DR.
BLOOMFIELD HILLS, MI 48302                                       1006    2/11/2020           Dura Automotive Systems, LLC                        $3,097.50                                                                   $3,097.50
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               846      1/6/2020           Dura Automotive Systems, LLC                           $0.00             $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               860      1/6/2020                    Dura G.P.                                     $0.00             $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               864      1/6/2020            Dura Mexico Holdings, LLC                             $0.00             $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               887      1/6/2020               Dura Fremont L.L.C.                                $0.00             $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               888      1/6/2020               Dura Operating, LLC                                $0.00             $105,811,286.74                                  $105,811,286.74
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               889      1/6/2020                   NAMP, LLC                                      $0.00             $105,811,286.74                                  $105,811,286.74

                                                                                                                  Page 6 of 77
                                                                                      Case 19-12378-KBO        Doc 1154       Filed 07/01/20        Page 7 of 77


                                                                                                                   Claim Register
                                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                                 Case No. 19-12378

                                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                            Amount                                           Amount
Ankura Trust Company, LLC as Agent under that certain Credit
Agreement, dated as of January 21, 2010
Milbank LLP
Attn: Eric Stodola, Andrew Harmeyer
55 Hudson Yards
New York, NY 10001                                               890      1/6/2020     Dura Automotive Systems Cable Operations, LLC                                           $105,811,286.74                           $105,811,286.74
Antrim Machine Products, Inc. c/o Fair Harbor Capital LLC
PO box 237037
New York, NY 10023                                               413      1/2/2020                  Dura Operating, LLC                            $2,412.74                                                                   $2,412.74
APERAM STAINLESS SERVICE & SOLUTIONS USA, LLC
6775 CENTER DR.
STERLING HEIGHTS, MI 48312                                       306     12/20/2019                      Dura G.P.                           $143,013.99                                                                     $143,013.99
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                                          430     12/30/2019            Dura Automotive Systems, LLC                        $2,256.25                                                                   $2,256.25
Applied Handling Inc.
7425 Clyde Park Ave. SW
Suite E
Byron Center , MI 49315                                          455     12/31/2019            Dura Automotive Systems, LLC                        $2,256.25                                                                   $2,256.25
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                                  1013    2/19/2020                       Dura G.P.                                $36,016.51       $2,414.96                                                  $38,431.47
ARAMARK Uniform & Career Apparel, LLC fka ARAMARK
Uniform & Career Apparel, Inc.
Hawley Troxell Ennis & Hawley LLp
c/o Sheila R. Schwager
P.O. Box 1617
Boise, ID 83701                                                  1014    2/19/2020                  Dura Operating, LLC                           $16,397.85       $1,091.21                                                  $17,489.06
Arbon Equipment Corporation
Kohner, Mann & Kailas, S.C.
4650 North Port Washington Road
Milwaukee, WI 53212                                              140     11/22/2019            Dura Automotive Systems, LLC                        $9,149.30                                                                   $9,149.30
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              802      1/6/2020             Dura Automotive Systems, LLC                         $794.47                                      $124.02                        $918.49
Arbor Oakland Group
c/o Bankruptcy Claims Administrative Sevices, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                              844      1/6/2020                  Dura Operating, LLC                             $794.47                                      $124.02                        $918.49
ArcBest
Attn: Bankruptcy Desk
PO Box 10048
Fort Smith, AR 72917                                             150     11/18/2019    Dura Automotive Systems Cable Operations, LLC               $9,971.87                                                                   $9,971.87
ArcBest
Attn: Bankruptcy Desk
PO Box 10048
Fort Smith, AR 72917                                             158     11/25/2019    Dura Automotive Systems Cable Operations, LLC               $9,971.87                                                                   $9,971.87

                                                                                                                     Page 7 of 77
                                                                            Case 19-12378-KBO      Doc 1154       Filed 07/01/20        Page 8 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
              Creditor Name and Address              Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Argent International, Inc
41016 Concept Drive
Plymouth, MI 48170                                     801       1/6/2020          Dura Automotive Systems, LLC                        $9,051.00                                                                   $9,051.00
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    766      1/6/2020               Dura Operating, LLC                              $706.20                                                                     $706.20
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    843      1/6/2020           Dura Automotive Systems, LLC                        $3,500.31                                   $1,000.84                       $4,501.15
Armada Toolworks Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    847      1/6/2020                    Dura G.P.                                  $2,794.11                                   $1,000.84                       $3,794.95
Asahi Kasei Plastics NA Inc.
900 E VAN RIPER RD
FOWLERVILLE, MI 48836                                  220     12/13/2019              Dura Fremont L.L.C.                             $5,280.60                                                                   $5,280.60
Asahi Kasei Plastics NA Inc.
900 E VAN RIPER RD
FOWLERVILLE, MI 48836                                  222     12/13/2019              Dura Fremont L.L.C.                       $190,428.00                                      $74,115.00                     $264,543.00
Assessment Technologies, Ltd.
40 NE Loop 410
Ste. 607
San Antonio, TX 78216                                   47     11/12/2019          Dura Automotive Systems, LLC                        $6,709.60                                                                   $6,709.60
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                        753      1/6/2020           Dura Automotive Systems, LLC                        $2,500.00                                                                   $2,500.00
ASSOCIATED ENVIRONMENTAL SYS
8 POST OFFICE SQUARE
ACTON, MA 01720                                        879      1/6/2020           Dura Automotive Systems, LLC                        $8,500.00                                                                   $8,500.00
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                328     12/23/2019              Dura Operating, LLC                            $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                329     12/23/2019              Dura Operating, LLC                            $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                330     12/23/2019                   Dura G.P.                                 $70,733.54                                 $287,065.88                     $357,799.42
ASSURANCE OPERATION CORPORATION D/B/A AOC METAL
WORKS
2005 LIBERTY AVENUE
PO BOX 98
LAWRENCEBURG , TN 38464                                331     12/23/2019                   Dura G.P.                                 $70,733.54                                 $287,065.88                     $357,799.42



                                                                                                        Page 8 of 77
                                                                   Case 19-12378-KBO        Doc 1154       Filed 07/01/20        Page 9 of 77


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
ATMOSPHERE HEAT TREATING, INC
30760 CENTURY DRIVE
WIXOM, MI 48393                               284     12/19/2019                 Dura Operating, LLC                           $12,720.44                                                                  $12,720.44
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                          85     11/18/2019            Dura Automotive Systems, LLC                       $32,209.38                                   $9,686.80                      $41,896.18
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                         188     12/12/2019    Dura Automotive Systems Cable Operations, LLC               $6,763.60                                   $3,381.80                      $10,145.40
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                         198     12/12/2019                 Dura Fremont L.L.C.                            $2,536.12                                                                   $2,536.12
Automatic Spring Products Corporation
Scott Zylstra
803 Taylor Ave
Grand Haven, MI 49417                         204     12/12/2019                 Dura Operating, LLC                           $22,909.66                                   $5,848.00                      $28,757.66
AUTOMATIONDIRECT.COM
3505 HUTCHINSON RD
CUMMING, GA 30040                             293     12/20/2019            Dura Automotive Systems, LLC                        $3,737.25                                                                   $3,737.25
AUTOMOTIVE NEWS - CRAINS
1155 GRATIOT AVE
DETROIT, MI 48207-2997                        704       1/6/2020            Dura Automotive Systems, LLC                       $21,831.50                                                                  $21,831.50
BACHMAN MACHINE COMPANY
MOLDING COMPANY
4321 NORTH BROADWAY
ST. LOUIS, MO 63147                           501      1/3/2020             Dura Automotive Systems, LLC                       $47,949.18                                   $1,202.22                      $49,151.40
Bales Metal Surface Solutions
2824 Hitchcock Ave.
Downers Grove, IL 60515                       944      1/8/2020             Dura Automotive Systems, LLC                         $547.50                                                                     $547.50
Bankdirect Capital Finance
150 North Field Dr, Ste 190
Lake Forest, IL 60045                          77     11/13/2019            Dura Automotive Systems, LLC                       $24,253.86                                                                  $24,253.86
Barnes Group Inc
Attn: Ellen Styles
80 Scott Swamp Rd
Farmington, CT 06032                          295     12/20/2019            Dura Automotive Systems, LLC                  $233,944.79                                                                     $233,944.79
BASF Corporation
100 Park Ave
Florham Park, NJ 07932                        200     12/9/2019             Dura Automotive Systems, LLC                  $124,157.54                                      $21,996.40                     $146,153.94
BCS Automotive Interface Solutions US LLC
BCS AIS US LLC
Attn: Kristina Paulson
5676 Industrial Pk Rd
Winona, MN 55987                              521      1/2/2020                  Dura Fremont L.L.C.                           $94,775.67                                   $2,893.11                      $97,668.78
Bekaert Corporation
1395 S. Marietta Pkwy
Bldg 500, Suite 100
Marietta, GA 30067                            806      1/6/2020             Dura Automotive Systems, LLC                  $164,377.93                                     $167,925.96                     $332,303.89



                                                                                                Page 9 of 77
                                                                    Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 10 of 77


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Big Chief Inc
5150 Big Chief Drive
Cincinnati, OH 45227                           607      1/6/2020     Dura Automotive Systems Cable Operations, LLC               $2,834.95                                                                   $2,834.95
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                             402     12/27/2019            Dura Automotive Systems, LLC                    $117,293.74                                                                   $117,293.74
Bilco Wire Rope & Supply Corp
Giordano, Halleran & Ciesla, P.C.
125 Half Mile Road, Suite 300
Red Bank, NJ 07701                             419     12/27/2019            Dura Automotive Systems, LLC                                                                  $234,067.40                     $234,067.40
BLU PERSPECTIVE LLC
7900 LOGISTIC DRIVE
STE D
ZEELAND, MI 49464                              232     12/13/2019            Dura Automotive Systems, LLC                       $19,520.00                                                                  $19,520.00
BlueStone Holdings Group
220 N. Smith Street, Suite 420
Palatine, IL 60067                             746      1/6/2020             Dura Automotive Systems, LLC                       $28,012.76                                                                  $28,012.76
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           389     12/27/2019                 Dura Fremont L.L.C.                                                      $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           398     12/27/2019                      Dura G.P.                                                           $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           399     12/27/2019                     NAMP, LLC                                                            $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           401     12/27/2019    Dura Automotive Systems Cable Operations, LLC                                         $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           407     12/27/2019            Dura Automotive Systems, LLC                                                  $25,000.00                                       $25,000.00
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                           418     12/27/2019              Dura Mexico Holdings, LLC                                                   $25,000.00                                       $25,000.00




                                                                                                   Page 10 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 11 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
BMW GROUP
JAFFE RAITT HEUER & WEISS, P.C.
RICHARD KRUGER, ESQ.
27777 FRANKLIN RD., STE. 2500
SOUTHFIELD, MI 48034                                   420     12/27/2019              Dura Operating, LLC                                                       $25,000.00                                       $25,000.00
Bodycote Thermal Processing, Inc.
Attn: Eric M. Sagehorn
12750 Merit Drive, Suite 1400
Dallas, TX 75251                                        90     11/18/2019          Dura Automotive Systems, LLC                       $17,733.42                                                                  $17,733.42
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    789      1/6/2020           Dura Automotive Systems, LLC                        $5,750.00                                                                   $5,750.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    853      1/6/2020                    Dura G.P.                                  $5,750.00                                                                   $5,750.00
Bollhoff Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    856      1/6/2020               Dura Operating, LLC                             $5,750.00                                                                   $5,750.00
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                 435     12/30/2019          Dura Automotive Systems, LLC                       $16,988.59                                   $1,466.61                      $18,455.20
BOLLHOFF, INC.
2705 MARION DRIVE
KENDALLVILLE, IN 46755                                 436     12/30/2019              Dura Operating, LLC                             $5,973.48                                                                   $5,973.48
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                                     604      1/3/2020           Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Bombardier Transportation Canada Inc.
Wilson Elser Moskowitz Edelman & Dicker LLP
Mark G. Ledwin, Esq.
1133 Westchester Avenue
New York, NY 10604                                     758      1/3/2020               Dura Operating, LLC                                $0.00                                                                        $0.00
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    683      1/6/2020               Dura Operating, LLC                             $3,512.00                                                                   $3,512.00
Boston Matthews, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    812      1/6/2020           Dura Automotive Systems, LLC                        $3,512.00                                                                   $3,512.00
BOURNS, INC
1200 COLOMBIA AVE
RIVERSIDE, CA 92507                                    999      2/6/2020               Dura Operating, LLC                             $5,392.80                                                                   $5,392.80
BOURNS, INC
1200 COLUMBIA AVE
RIVERSIDE, CA 92507                                    1000     2/6/2020               Dura Fremont L.L.C.                         $276,731.89                                                                   $276,731.89



                                                                                                        Page 11 of 77
                                                                                       Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 12 of 77


                                                                                                                    Claim Register
                                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                                  Case No. 19-12378

                                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                             Amount                                           Amount
Bradford Capital Holdings, LP as Transferee of Rowland Safety
& Supply, Inc
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                  35     11/11/2019            Dura Automotive Systems, LLC                       $23,155.50                                                                  $23,155.50
Bradford Capital Holdings, LP as Transferee of So Clean
Janitorial Service LLC
c/o Bradford Capital Management, LLC
Attn: Brian Brager
PO Box 4353
Clifton, NJ 07012                                                  51     11/14/2019            Dura Automotive Systems, LLC                       $14,300.00                                                                  $14,300.00
BRONSON & BRATTON INC.
220 SHORE DRIVE
BURR RIDGE, IL 60527                                              352     12/26/2019    Dura Automotive Systems Cable Operations, LLC              $10,710.00                                                                  $10,710.00
BRONSON & BRATTON INC.
220 SHORE DRIVE
BURR RIDGE, IL 60527                                              379     12/27/2019            Dura Automotive Systems, LLC                        $5,163.13                                                                   $5,163.13
Brose Mexico S.A. de C.V.
Brooks Wilkins Sharkey & Turco PLLC
Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                              981     1/21/2020             Dura Automotive Systems, LLC                       $21,244.80                                                                  $21,244.80
BRUHN & BRUHN FIRE
3363 JIM WARREN ROAD
SPRING HILL, TN 37174-2226                                        1032     4/2/2020             Dura Automotive Systems, LLC                        $1,908.00                                                                   $1,908.00
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                                770      1/6/2020     Dura Automotive Systems Cable Operations, LLC                $712.08                                                                     $712.08
BUDNICK CONVERTING, INC.
200 ADMIRAL WEINEL BLVD
PO BOX 197
COLUMBIA, IL 62236                                                886      1/6/2020                  Dura Operating, LLC                            $8,903.62                                                                   $8,903.62
Bulten GmbH
Industriestraße 20
Bergkamen 59192
Germany                                                            49     11/14/2019            Dura Automotive Systems, LLC                         $788.23                                                                     $788.23
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                           186     12/6/2019                  Dura Operating, LLC                           $40,548.14                                                                  $40,548.14
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                           187     12/6/2019             Dura Automotive Systems, LLC                       $14,961.69                                                                  $14,961.69
Bungartz Christophersen Partnerschaft mbB Patentanwaelte
Im Mediapark 6a
Cologne 50670
Germany                                                           464      1/2/2020                  Dura Operating, LLC                           $84,997.84                                                                  $84,997.84




                                                                                                                    Page 12 of 77
                                                                   Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 13 of 77


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                              913      1/6/2020           Dura Automotive Systems, LLC                       $63,970.10                                                                  $63,970.10
C&K Components Inc
15 Riverdale Ave.
Newton, MA 02458                              916      1/6/2020           Dura Automotive Systems, LLC                       $63,970.10                                                                  $63,970.10
C.H Robinson Worldwide, Inc.
14701 Charston Road
Eden Prairie, MN 55347                        751      1/6/2020             Dura Mexico Holdings, LLC                     $936,560.32                                                                   $936,560.32
C.H Robinson Worldwide, Inc.
14701 Charston Road
Eden Prairie, MN 55347                        792      1/6/2020           Dura Automotive Systems, LLC                 $2,280,752.00                                                                  $2,280,752.00
Cacheaux, Cavazos & Newton, L.L.P.
Joseph B. Newton
333 Convent St
San Antonio, TX 78205                         415     12/27/2019          Dura Automotive Systems, LLC                       $12,422.27                                   $3,675.40                      $16,097.67
CalmCar, Inc.
James E. Morgan
Howard & Howard
200 S. Michigan Ave., Ste 1100
Chicago, IL 60604                             547      1/3/2020           Dura Automotive Systems, LLC                                                  $49,194.00                                       $49,194.00
CAMCAR LLC
Attn: J. Bainbridge
Acument Global Technologies
6125 Eighteen Road
Sterling Hgts, MI 48314                       967     1/15/2020           Dura Automotive Systems, LLC                        $7,478.66                                                                   $7,478.66
Cameron County
Diane W. Sanders
PO Box 17428
Austin , TX 78760                              23     11/4/2019           Dura Automotive Systems, LLC                                                   $5,773.07                                        $5,773.07
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                           550      1/3/2020           Dura Automotive Systems, LLC                 $4,125,242.00                                                                  $4,125,242.00
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                           555      1/3/2020             Dura Mexico Holdings, LLC                  $4,125,242.00                                                                  $4,125,242.00
Carlex Glass America, LLC
Bass, Berry & Sims PLC
c/o Paul G. Jennings
150 Third Ave. S.
Suite 2800
Nashville, TN 37201                           556       1/3/2020               Dura Operating, LLC                     $4,125,242.00                                                                  $4,125,242.00




                                                                                              Page 13 of 77
                                                                         Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 14 of 77


                                                                                                      Claim Register
                                                                                        In re Dura Automotive Systems, LLC, et al.
                                                                                                    Case No. 19-12378

                                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address         Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                               Amount                                           Amount
CAT-I Manufacturing, Inc.
Scott Richmond, Esq.
Ariano, Hardy, Ritt et al
2000 McDonald Rd., Ste. 200
South Elgin, IL 60177                               685      1/6/2020             Dura Automotive Systems, LLC                        $1,825.00                                                                   $1,825.00
CAYCE MILL SUPPLY CO INC
2225 PEMBROKE ROAD
HOPKINSVILLE, KY 42240                              300     12/20/2019            Dura Automotive Systems, LLC                         $907.62                                                                     $907.62
CDW
Attn: Ronelle Erickson
200 N. Milwaukee Avenue
Vernon Hills , IL 60061                              18     10/31/2019            Dura Automotive Systems, LLC                       $25,320.30                                                                  $25,320.30
CENTRAL STATE ENTERPRISES OF MISSOURI INC
1251 COUNTY RD 1217
MOBERLY, MO 65270                                   580      1/2/2020             Dura Automotive Systems, LLC                       $12,136.17                                  $20,895.83      $30,597.22      $63,629.22
Certified Labs
Credit Dept
2727 Chemsearch Blvd
Irving, TX 75062                                    274     12/16/2019            Dura Automotive Systems, LLC                        $2,517.80                                                                   $2,517.80
Changzhou Tremen International Trading Co., Ltd
Brown & Joseph, LLC c/o Don Leviton
PO Box 249
Itasca , IL 60143                                   500      1/3/2020             Dura Automotive Systems, LLC                         $384.00                                    $1,410.56                       $1,794.56
Channel Prime Alliance
1803 Hull Ave.
Des Moines, IA 50310                                 58     11/13/2019            Dura Automotive Systems, LLC                       $27,316.42                                                                  $27,316.42
Charter Communication
1600 Dublin Rd
Columbus, OH 43215                                   2      11/1/2019             Dura Automotive Systems, LLC                        $1,082.60                                                                   $1,082.60
Chase Plastic Services, Inc.
6467 Waldon Center Dr
Clarkston, MI 48346                                 169     11/29/2019            Dura Automotive Systems, LLC                       $80,630.89                                                                  $80,630.89
Chase Plastic Services, Inc.
6467 Waldon Center Dr
Clarkston, MI 48346                                 171     11/29/2019              Dura Mexico Holdings, LLC                     $112,946.10                                                                   $112,946.10
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                           1025    3/10/2020             Dura Automotive Systems, LLC                         $569.00                                                                     $569.00
China Patent Agent (HK) Ltd
22/F, Great Eagle Center
23 Harbour Road
Wanchai
Hong Kong                                           1026    3/10/2020                  Dura Operating, LLC                            $3,096.20                                                                   $3,096.20
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                   392     12/30/2019    Dura Automotive Systems Cable Operations, LLC                $937.50                                                                     $937.50
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                                   393     12/30/2019                      Dura G.P.                                $11,545.56                                                                  $11,545.56



                                                                                                        Page 14 of 77
                                                                 Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 15 of 77


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
              Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                           448     12/30/2019                 Dura Fremont L.L.C.                            $4,814.79                                                                   $4,814.79
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                           603      1/2/2020                  Dura Operating, LLC                            $3,242.26                                                                   $3,242.26
CHOCTAW-KAUL DISTRIBUTION COMPANY
3540 VINEWOOD STREET
DETRIOT, MI 48208                           666      1/2/2020     Dura Automotive Systems Cable Operations, LLC                $937.50                                                                     $937.50
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  287     12/20/2019            Dura Automotive Systems, LLC                       $13,762.80                                  $22,938.00                      $36,700.80
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  288     12/20/2019            Dura Automotive Systems, LLC                    $128,484.94                                    $26,056.21                     $154,541.15
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  291     12/20/2019    Dura Automotive Systems Cable Operations, LLC              $13,762.80                                  $22,938.00                      $36,700.80
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  467      1/2/2020                  Dura Operating, LLC                        $277,020.15                                    $40,433.20                     $317,453.35
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  473      1/2/2020     Dura Automotive Systems Cable Operations, LLC               $3,000.00                                                                   $3,000.00
Chongqing Hoosen Technology Co., Ltd
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                  477      1/2/2020                  Dura Operating, LLC                        $128,484.94                                    $26,056.21                     $154,541.15
City Cleaners and Laundry
Odeneal Law
c/o Zach Johnston
402 N. Locust Ave.
Lawrenceburg, TN 38464                      894      1/7/2020             Dura Automotive Systems, LLC                        $3,155.60                                                                   $3,155.60




                                                                                              Page 15 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 16 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                                 984     1/24/2020               Dura Operating, LLC                                        $84,949.00                                                      $84,949.00
City of Lawrenceburg TN
25 Public Square
Lawrenceburg, TN 38464                                 985     1/24/2020           Dura Automotive Systems, LLC                                   $14,677.00                                                      $14,677.00
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    871      1/6/2020               Dura Operating, LLC                            $5,174.81                                                      $997.20       $6,172.01
CKP
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    872      1/6/2020           Dura Automotive Systems, LLC                       $5,174.81                                                      $997.20       $6,172.01
Claim docketed in error
                                                        14     10/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                        41     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                        42     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                        45     11/7/2019           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                        97     11/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                        98     11/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       115     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       116     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       117     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       118     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       119     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       120     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       121     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       122     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       123     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       124     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       125     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                       126     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                                       Page 16 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 17 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               127     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               128     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               129     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               130     11/21/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               135     11/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               161     11/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               163     11/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               212     12/12/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               215     12/13/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               217     12/13/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               219     12/13/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               221     12/13/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               224     12/14/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               227     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               233     12/18/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               237     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               240     12/17/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               242     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               245     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               248     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               249     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               250     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               254     12/17/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               257     12/17/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               260     12/17/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               262     12/18/2019          Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 17 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 18 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               266     12/18/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               269     12/16/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               270     12/18/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               278     12/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               281     12/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               283     12/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               285     12/19/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               289     12/20/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               294     12/20/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               296     12/12/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               299     12/20/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               305     12/20/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               308     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               311     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               314     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               317     12/20/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               323     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               332     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               335     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               339     12/24/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               342     12/24/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               346     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               351     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               354     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               355     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               358     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 18 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 19 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               359     12/23/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               363     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               367     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               370     12/26/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               374     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               377     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               378     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               381     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               382     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               385     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               387     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               391     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               394     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               395     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               405     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               408     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               411     12/31/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               416     12/27/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               421     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               424     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               429     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               434     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               437     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               447     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               459     12/31/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               469      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 19 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 20 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               472     12/30/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               474      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               479      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               480      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               483      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               485      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               488      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               489      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               491      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               492      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               493      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               496      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               497      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               502      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               506      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               509      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               517      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               520      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               523      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               527      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               530       1/3/2020          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               538      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               543      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               551      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               552      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               553      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 20 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 21 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               554      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               558      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               559      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               561      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               564      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               565      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               568      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               571      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               576      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               577      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               579      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               582      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               584      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               591      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               594      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               598      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               600      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               601      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               602      1/2/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               606      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               610     12/17/2019          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               611      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               616      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               652      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               655      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               658      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 21 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 22 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Claim docketed in error
                                               677      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               680      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               684      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               687      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               691      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               697      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               700      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               708      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               709      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               714      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               722      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               736      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               747      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               752      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               755      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               769       1/6/2020          Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               771      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               796      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               800      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               803      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               815      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               829      1/7/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               848      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               857      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               878      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                               881      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00

                                                                                               Page 22 of 77
                                                                                   Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 23 of 77


                                                                                                              Claim Register
                                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                                            Case No. 19-12378

                                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                  Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                       Amount                                           Amount
Claim docketed in error
                                                              885      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              895      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              898      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              908      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              911      1/7/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              914      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              915      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              917      1/7/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              920      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              921      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              930      1/6/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              931      1/3/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              938      1/8/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Claim docketed in error
                                                              1021    2/25/2020           Dura Automotive Systems, LLC                                                                                                        $0.00
Clifford-Wald & Co., Inc A KP America Co.
Barbara Alther
Administrator
1600 E Golf Road, Suite 110
Rolling Meadows, IL 60008                                      83     11/15/2019          Dura Automotive Systems, LLC                        $1,305.00                                                                   $1,305.00
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                                     589      1/5/2020           Dura Automotive Systems, LLC                       $36,000.00                                  $15,600.00                      $51,600.00
CMO Solutions, LLC
449 Streamview Ct.
Rochester Hills, MI 48309                                     649      1/6/2020           Dura Automotive Systems, LLC                       $13,000.00                                                                  $13,000.00
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                                           154     11/20/2019          Dura Automotive Systems, LLC                       $98,921.00                                                                  $98,921.00
CNA Commercial Insurance
500 Colonial Center Parkway
Lake Mary, FL 32746                                           172     11/25/2019          Dura Automotive Systems, LLC                       $98,921.00                                                                  $98,921.00
Coastal Automation and Supply c/o Fair Harbor Capital LLC
P.O. Box 237037
New York, NY 10023                                            468      1/2/2020               Dura Operating, LLC                             $4,858.40                                                                   $4,858.40
Coilcraft, Inc
Attn: A/R
1102 Silver Lake Rd
Cary, IL 60013                                                 91     11/18/2019          Dura Automotive Systems, LLC                       $13,392.00                                   $4,657.50                      $18,049.50

                                                                                                              Page 23 of 77
                                                                                 Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 24 of 77


                                                                                                            Claim Register
                                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                                          Case No. 19-12378

                                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                     Amount                                           Amount
COLE MOTORSPORTS LLC
545 AIRPORT RD
BLUEFIELD, WV 24701                                         302     12/23/2019          Dura Automotive Systems, LLC                       $78,527.36                                                                  $78,527.36
Complete Prototype Services c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                          505      1/2/2020                     Dura G.P.                                $47,565.00                                                                  $47,565.00
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                      640      1/6/2020                Dura Operating, LLC                           $44,994.68                                  $40,944.50                      $85,939.18
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                      774       1/6/2020            Dura Mexico Holdings, LLC                         $4,050.18   $40,944.50                     $40,944.50                      $85,939.18
Connor Corporation
Krieg DeVault LLP
Kay Dee Baird, Esq
One Indiana Square, Suite 2800
Indianapolis, IN 46204                                      818      1/6/2020           Dura Automotive Systems, LLC                       $44,994.68                                  $40,944.50                      $85,939.18
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                         484      1/3/2020           Dura Automotive Systems, LLC                         $878.39                                      $826.87                       $1,705.26
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                         540      1/3/2020           Dura Automotive Systems, LLC                         $385.61                                      $618.02                       $1,003.63
Constellation NewEnergy - Gas Division, LLC
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                         542      1/3/2020           Dura Automotive Systems, LLC                         $878.39                                      $826.87                       $1,705.26
Constellation NewEnergy, Inc.
C. Bradley Burton
1310 Point Street
12th Floor
Baltimore, MD 21231                                         588      1/3/2020           Dura Automotive Systems, LLC                        $6,002.09                                   $3,947.65                       $9,949.74
Consumer Energy Company
Attn: Legal Dept.
One Energy Plaza
Jackson, MI 49201                                           315     12/6/2019           Dura Automotive Systems, LLC                       $81,288.39                                                                  $81,288.39
CORRIGAN RECORD STORAGE
45200 GRAND RIVER AVE
NOVI, MI 48375                                              375     12/27/2019          Dura Automotive Systems, LLC                       $16,503.42                                                                  $16,503.42




                                                                                                              Page 24 of 77
                                                                                      Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 25 of 77


                                                                                                                 Claim Register
                                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                                               Case No. 19-12378

                                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                      Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                          Amount                                           Amount
Covestro LLC
Natalie Ruffa
Credit Department
Building 5 - Terrace Level
1 Covestro Circle
Pittsburgh, PA 15205                                             180     12/4/2019           Dura Automotive Systems, LLC                                    $112,009.20                    $36,229.20                     $148,238.40
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                                                 261     12/18/2019          Dura Automotive Systems, LLC                        $1,723.65                                                                   $1,723.65
Creative Foam Corporation
Attn: Jennifer Backoski
300 N. Alloy Dr.
Fenton, MI 48430                                                 357     12/24/2019          Dura Automotive Systems, LLC                        $1,723.65                                                                   $1,723.65
Creative Print Crew LLC
1119 Rochester Road
Troy, MI 48083                                                   107     11/18/2019          Dura Automotive Systems, LLC                                                                    $3,987.27                       $3,987.27
Creel, García-Cuéllar, Aiza y Enríquez, S.C.
Pedregal 24, Floor 24, Miguel Hidalgo
Mexico City 11040
Mexico                                                           1039    4/23/2020           Dura Automotive Systems, LLC                        $3,771.45                                                                   $3,771.45
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                                   457     12/31/2019          Dura Automotive Systems, LLC                 $1,248,174.00                                                                  $1,248,174.00
CRESSTEK LLC
321 W Big Beaver RD
Suite 116
Troy, MI 48325                                                   672       1/3/2020          Dura Automotive Systems, LLC                 $1,248,174.00                                                                  $1,248,174.00
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              814      1/6/2020                    Dura G.P.                              $120,331.60                                                                   $120,331.60
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              831      1/6/2020               Dura Operating, LLC                         $120,331.60                                                                   $120,331.60
CRG Financial LLC (As Assignee of Ballman Metals, LLC)
100 Union Avenue
Cresskill, NJ 07626                                              870      1/6/2020           Dura Automotive Systems, LLC                    $120,331.60                                                                   $120,331.60
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              810      1/6/2020                    Dura G.P.                                 $24,653.00                                                                  $24,653.00
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              855      1/6/2020               Dura Operating, LLC                            $24,653.00                                                                  $24,653.00
CRG Financial LLC (As Assignee of Cornerstone Rack & Tooling
LLC)
100 Union Avenue
Cresskill, NJ 07626                                              868      1/6/2020           Dura Automotive Systems, LLC                       $24,653.00                                                                  $24,653.00




                                                                                                                  Page 25 of 77
                                                                                    Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 26 of 77


                                                                                                                 Claim Register
                                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                                               Case No. 19-12378

                                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                    Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                          Amount                                           Amount
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            880      1/6/2020                       Dura G.P.                                $24,127.38                                                                  $24,127.38
CRG Financial LLC (As Assignee of Mid-West Spring Mfg. Co)
100 Union Avenue
Cresskill, NJ 07626                                            882      1/6/2020             Dura Automotive Systems, LLC                       $24,127.38                                                                  $24,127.38
Crossborders
520 White Plains Rd
Tarrytown, NY 10591                                            231     12/16/2019            Dura Automotive Systems, LLC                       $77,000.00                                                                  $77,000.00
CS Tool Engineering Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            861       1/6/2020                 Dura Fremont L.L.C.                           $20,927.00                                                                  $20,927.00
CS Tool Engineering Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            866      1/6/2020             Dura Automotive Systems, LLC                       $20,927.00                                                                  $20,927.00
Csikos, Paul Brian
Deborah Gordon Law
33 Bloomfield Hills Parkway
Ste. 220
Bloomfield Hills, MI 48304                                     578      1/3/2020             Dura Automotive Systems, LLC                    $994,900.28     $13,650.00                                                  $1,008,550.28
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                             510      1/2/2020                       Dura G.P.                                 $1,409.60                                     $870.50                       $2,280.10
Cumberland Die Supply c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                             511      1/2/2020                       Dura G.P.                                 $1,409.60                                     $870.50                       $2,280.10
Cyberscience Corporation
6334 South Racine Circle
Centennial, CO 80111                                           104     11/20/2019            Dura Automotive Systems, LLC                       $12,580.35                                                                  $12,580.35
Dajaco Industries, Inc.
Kilpatrick & Associates, P.C.
903 N. Opdyke, Ste. C
Auburn Hills, MI 48326                                         253     12/17/2019    Dura Automotive Systems Cable Operations, LLC           $545,994.75                                    $59,594.76                     $605,589.51
Dassault Systemes Americas Corp.
Attn: Matthew L. Vittiglio
175 Wyman Street
Waltham, MA 02451                                              788       1/3/2020            Dura Automotive Systems, LLC                       $28,800.00                                                                  $28,800.00
Dataspeed Inc.
Gregory Fleck
2736 Research Dr.
Rochester Hills, MI 48309                                      199     12/12/2019            Dura Automotive Systems, LLC                       $40,129.75                                                                  $40,129.75
De Lage Landen Financial Services Inc
1111 Old Eagle School Rd
Wayne, PA 19087                                                995      2/3/2020             Dura Automotive Systems, LLC                    $181,118.51                                                                   $181,118.51
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                            809      1/6/2020                       Dura G.P.                                 $2,755.80                                                   $5,511.60       $8,267.40




                                                                                                                   Page 26 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 27 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Delchem, Inc
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    900      1/6/2020             Dura Automotive Systems, LLC                        $2,755.80                                                   $5,511.60       $8,267.40
Dell Marketing, L.P.
Dell, Inc.
One Dell Way, RR1, MS 52
Round Rock, TX 78682                                    68     11/11/2019            Dura Automotive Systems, LLC                    $129,675.67                                                                   $129,675.67
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                             81     11/14/2019            Dura Automotive Systems, LLC                         $152.77        $3,543.61                                                   $3,696.38
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                            432     12/30/2019                 Dura Operating, LLC                                               $0.00                                                        $0.00
Department of Treasury - Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346                            433     12/30/2019            Dura Automotive Systems, LLC                         $624.49        $5,042.32                                                   $5,666.81
DHL Global Forwarding
1801 NW 82nd Avenue
Doral, FL 33126                                        276     12/18/2019            Dura Automotive Systems, LLC                       $81,395.30                                                                  $81,395.30
Diagnostic Services Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    838      1/6/2020             Dura Automotive Systems, LLC                         $725.00                                                                     $725.00
Diagnostic Services Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    865       1/6/2020    Dura Automotive Systems Cable Operations, LLC                $725.00                                                                     $725.00
DIAMOND TOOL & ABRASIVE
39 W 207 HIGHLAND AVE.
ELGIN, IL 60123                                        974     1/17/2020             Dura Automotive Systems, LLC                        $6,205.77                                                                   $6,205.77
Diamond Tool & Abrasives Inc
PO Box 92170
Elk Grove Village , IL 60009                           337     12/23/2019            Dura Automotive Systems, LLC                        $6,205.77                                                                   $6,205.77
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                    641      1/6/2020             Dura Automotive Systems, LLC                                                    $75,000.00                                     $75,000.00
Dickinson Wright PLLC
Doron Yitzchaki
350 S. Main Street, Suite 300
Ann Arbor, MI 48104                                    959     1/10/2020             Dura Automotive Systems, LLC                                                    $28,523.59                                     $28,523.59
DIXIE TOOL CO
275 KINGS HIGHWAY
SUITE 102
BROWNSVILLE, TX 78520                                  373     12/26/2019            Dura Automotive Systems, LLC                                                                    $1,542.20                       $1,542.20
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    794      1/6/2020                       Dura G.P.                                $19,643.70                                                                  $19,643.70



                                                                                                           Page 27 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 28 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Donn Roll Inc.
C/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    827      1/6/2020             Dura Automotive Systems, LLC                       $19,643.70                                                                  $19,643.70
DQS Inc
1500 McConnor Parkway Ste 400
Schaumburg, IL 60173                                   264     12/18/2019            Dura Automotive Systems, LLC                                                  $59,887.45                                       $59,887.45
DSM Engineering Plastics Inc.
Attn: Kenneth De Angelis
45 Waterview Blvd
Parsippany, NJ 07054                                   147     11/25/2019            Dura Automotive Systems, LLC                    $180,360.00                                                                   $180,360.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                      486       1/3/2020    Dura Automotive Systems Cable Operations, LLC               $2,142.00                                                                   $2,142.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                      528      1/3/2020                  Dura Fremont L.L.C.                           $10,613.00                                                                  $10,613.00
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                      531      1/3/2020                  Dura Operating, LLC                           $44,507.97                                                                  $44,507.97
DUDEK & BOCK SPRING MFG CO
5100 WEST ROOSEVELT ROAD
CHICAGO, IL 60650                                      539       1/3/2020                      Dura G.P.                                $10,789.00                                                                  $10,789.00
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                                       22     11/4/2019             Dura Automotive Systems, LLC                          $58.88                                                                      $58.88
Dun & Bradstreet
The Rowland Law Firm
PO Box 3108
Crofton, MD 21114                                       57     11/13/2019            Dura Automotive Systems, LLC                       $58,875.00                                                                  $58,875.00
Dura Buyer, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                                   842      1/6/2020             Dura Automotive Systems, LLC               $20,019,820.39                                                                  $20,019,820.39
Dura Operating, LLC c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                     461     12/31/2019                 Dura Operating, LLC                           $15,920.00                                                                  $15,920.00
DW Screw Machine Products Co.
5625 6th Street SW
Cedar Rapids, IA 52404                                 114     11/22/2019            Dura Automotive Systems, LLC                       $11,106.16                                  $12,532.16                      $23,638.32
DW Screw Machine Products Co.
5625 6th Street SW
Cedar Rapids, IA 52404                                 141     11/22/2019    Dura Automotive Systems Cable Operations, LLC              $14,049.59                                                                  $14,049.59
DYNACAST-ELGIN
195 CORPORATE DRIVE
ELGIN, IL 60123                                        343     12/24/2019            Dura Automotive Systems, LLC                       $12,389.69                                                                  $12,389.69




                                                                                                           Page 28 of 77
                                                                   Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 29 of 77


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                          182     12/5/2019           Dura Automotive Systems, LLC                                                                      $392.23                        $392.23
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                          183     12/5/2019           Dura Automotive Systems, LLC                    $381,675.67                                                                   $381,675.67
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                          184     12/5/2019           Dura Automotive Systems, LLC                         $801.82                                                                     $801.82
Eastern Sintered Alloys, Inc.
c/o Robert S. Bernstein
707 Grant Street, Suite 2200 Gulf Tower
Pittsburgh, PA 15219                          185     12/5/2019           Dura Automotive Systems, LLC                                                                  $107,860.60                     $107,860.60
EDICT SYSTEMS, INC.
2434 ESQUIRE DR.
BEAVERCREEK, OH 45431                         989     1/28/2020           Dura Automotive Systems, LLC                         $368.95                                                                     $368.95
Edwards Oil Company of Lawrenceburg, Inc.
105 Helton Drive
P.O. Box 807
Lawrenceburg, TN 38464                        193     12/10/2019          Dura Automotive Systems, LLC                         $998.92                                                                     $998.92
EFC INTERNATIONAL, INC.
1940 CRAIGSHIRE ROAD
ST. LOUIS, MO 63146                           678      1/3/2020               Dura Operating, LLC                         $173,522.93                                                                   $173,522.93
ELECTRO-SHIELD PLATING, INC.
230 CHAMBERS AVENUE
PO BOX 692
GEORGETOWN, KY 40324-0692                     340     12/24/2019          Dura Automotive Systems, LLC                       $98,320.16                                  $67,472.06                     $165,792.22
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                          246     12/16/2019          Dura Automotive Systems, LLC                       $14,000.00                                                                  $14,000.00
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                          252     12/17/2019          Dura Automotive Systems, LLC                        $8,345.00                                                                   $8,345.00
Element Materails Technology
3701 Port Union Road
Fairfield , OH 45014                          265     12/17/2019          Dura Automotive Systems, LLC                        $3,500.00                                                                   $3,500.00
ENGEL Machinery Inc
3740 Board Road
York, PA 17406                                162     11/27/2019          Dura Automotive Systems, LLC                        $4,852.51                                   $9,939.88                      $14,792.39
ENGINEERED CUSTOM LUBRICANTS
3851 EXCHANGE AVE
AURORA, IL 60504                              1029    3/26/2020               Dura Operating, LLC                             $3,209.40                                                                   $3,209.40
Entec Polymers
1900 Summit Tower Blvd.
Ste 900
Orlando, FL 32810                              54     11/13/2019          Dura Automotive Systems, LLC                    $136,642.93                                    $20,695.04                     $157,337.97




                                                                                              Page 29 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20      Page 30 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                             319     12/23/2019                      Dura G.P.                             $504,439.85                                   $505,015.17                   $1,009,455.02
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                             325     12/23/2019                 Dura Operating, LLC                     $1,009,455.02                                                                  $1,009,455.02
Erbsloeh Aluminum Solutions, Inc.
c/o Max J. Newman
Butzel Long, a Professional Corporation
41000 Woodward
Stoneridge West
Bloomfield Hills, MI 48304                             1027    3/17/2020                  Dura Operating, LLC                        $542,513.77                                   $505,015.17                   $1,047,528.94
ERGONOMIC CONCEPTS, LLC
5433 CAMELOT ROAD
NASHVILLE, TN 37027                                    993       2/4/2020            Dura Automotive Systems, LLC                       $3,807.00                                                                    $3,807.00
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    826      1/6/2020                  Dura Operating, LLC                           $3,800.00                                                                    $3,800.00
Erin Industries
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    828      1/6/2020             Dura Automotive Systems, LLC                       $3,800.00                                                                    $3,800.00
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                             499      1/3/2020             Dura Automotive Systems, LLC                    $396,092.55                                    $43,456.85                     $439,549.40
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                             503      1/3/2020     Dura Automotive Systems Cable Operations, LLC           $396,092.55                                    $43,456.85                     $439,549.40
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                             574      1/3/2020                       Dura G.P.                             $396,092.55                                    $43,456.85                     $439,549.40




                                                                                                           Page 30 of 77
                                                                                      Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 31 of 77


                                                                                                                   Claim Register
                                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                                 Case No. 19-12378

                                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                    Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                            Amount                                           Amount
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                       575      1/3/2020                  Dura Fremont L.L.C.                        $396,092.55                                    $43,456.85                     $439,549.40
Essence Fastening Systems (Shanghai) Co., LTD
Butzel Long
Thomas Radom
41000 Woodward Avenue
Stoneridge West
Bloomfield Hills, MI 48304                                       586      1/3/2020                  Dura Operating, LLC                        $396,092.55                                    $43,456.85                     $439,549.40
Estes Express Lines
3901 W Broad Street
Richmond, VA 23230                                               138     11/19/2019    Dura Automotive Systems Cable Operations, LLC               $2,528.37                                                                   $2,528.37
EU Automation Inc
871 Busse Road
Elk Grove Village, IL 60007                                      945      1/8/2020             Dura Automotive Systems, LLC                                                                      $452.39                        $452.39
Eurodraw Wire Equipment S.R.L.
Via Camillo Chiesa 19/21
Pogliano Milanese 20010
Italy                                                             96     11/19/2019            Dura Automotive Systems, LLC                        $9,900.00                                                                   $9,900.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                                           155     11/22/2019            Dura Automotive Systems, LLC                       $11,410.00                                                                  $11,410.00
Evers Construction Co., Inc.
PO Box 87
Lawrenceburg, TN 38464                                           681       1/6/2020            Dura Automotive Systems, LLC                       $11,410.00                                                                  $11,410.00
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                              807      1/6/2020             Dura Automotive Systems, LLC                        $6,190.49                                                                   $6,190.49
Evonik Cyro LLC
c/o Bankruptcy Claims Adminstrative Services, LLC
100 Union Avenuem Suite 240
Cresskill, NJ 07626                                              813      1/6/2020                       Dura G.P.                                 $6,190.49                                                                   $6,190.49
EXTRUDEX, INC.
310 FIGGIE ROAD
PAINESVILLE, OH 44077                                            229     12/16/2019            Dura Automotive Systems, LLC                       $19,516.60                                                                  $19,516.60
FABRICATED MATERIALS INC
2554 S ROCHESTER RD
ROCHESTER HILLS, MI 48307-3817                                   674      1/3/2020                  Dura Operating, LLC                            $4,369.49                                                                   $4,369.49
Fair Harbor Capital LLC as asssignee of PROXEMICS
CONSULTING
PO Box 237037
New York, NY 10023                                               189     12/9/2019                  Dura Operating, LLC                           $12,390.00                                                                  $12,390.00
Fair Harbor Capital LLC assignee of Cedillo Enterprises Inc.
PO Box 237037
New York, NY 10023                                               458     12/31/2019                 Dura Operating, LLC                           $31,652.50                                                                  $31,652.50




                                                                                                                     Page 31 of 77
                                                                                     Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 32 of 77


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                    Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
Fair Harbor Capital LLC assignee of Orbis (aka ORBIS DIV OF
MENASHA CORP)
PO Box 237037
New York, NY 10023                                              452     12/31/2019                 Dura Operating, LLC                           $76,967.08                                                                  $76,967.08
Fastco Industries, Inc.
P.O. Box 141427
Grand Rapids , MI 49514-1427                                    390     12/30/2019                 Dura Fremont L.L.C.                           $49,036.97                                  $24,512.49                      $73,549.46
FASTEN GROUP IMP. & EXP. CO., LTD
No. 165 Middle Chengjiang Road
Jiangyin
Jiangsu 214434
China                                                           427     12/30/2019            Dura Automotive Systems, LLC                       $16,560.00                                                                  $16,560.00
Fastenal Company
ATTN: Legal Department
2001 Theurer Blvd.
Winona, MN 55987                                                451     12/31/2019            Dura Automotive Systems, LLC                       $12,788.64                                   $3,639.06                      $16,427.70
Fastoco Industries, Inc.
PO Box 141427
Grand Rapids, MI 49514-1427                                     397     12/30/2019                 Dura Operating, LLC                        $179,168.37                                    $61,290.16                     $240,458.53
FCA US LLC, on behalf of itself and its subsidiaries
Lisa Clark
800 Chrysler Drive
Auburn Hills, MI 48326                                          762      1/6/2020             Dura Automotive Systems, LLC                                                       $0.00                            $0.00           $0.00
FCT Assembly, Inc.
343 W. Drake Rd. Ste 270
Fort Collins, CO 80526                                          176      12/3/2019            Dura Automotive Systems, LLC                        $4,440.00                                                                   $4,440.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                     618      1/3/2020                       Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                     623      1/3/2020     Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                     626      1/3/2020                  Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                     629      1/3/2020             Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                     632      1/3/2020                  Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00



                                                                                                                    Page 32 of 77
                                                                             Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 33 of 77


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address            Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                             720      1/3/2020             Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Federal Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                             726      1/3/2020                    NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
FedEx Corporation Services Inc
FedEx Corprate Services Inc. as Assignee offi FedEx
Express/Ground/Freight/Office
3965 Airway Blvd
Module G
3rd Floor
Memphis, TN 38116-5017                                  516     12/23/2019          Dura Automotive Systems, LLC                    $437,980.61                                                                   $437,980.61
Ferrellgas Inc
One Liberty Plaza MD 40
Liberty, MO 64068                                       841      1/6/2020           Dura Automotive Systems, LLC                       $34,139.42                                                                  $34,139.42
Firstron,LLC
1655 Michigan St NE
Grand Rapids, MI 49503                                  545      1/3/2020           Dura Automotive Systems, LLC                       $84,669.34                                                                  $84,669.34
Fitzgerald Equipment
4650 Boeing Drive
Rockford, IL 61109                                      360     12/23/2019          Dura Automotive Systems, LLC                        $3,149.15                                                                   $3,149.15
Flanders Electric Motor Servie
8101 Baumgart Rd
Evansville, IN 47725                                     10     10/30/2019          Dura Automotive Systems, LLC                       $17,116.00                                   $4,436.91                      $21,552.91
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                       622      1/6/2020           Dura Automotive Systems, LLC                       $68,673.09   $90,071.88                     $53,179.39                     $211,924.36
Focus Machine Ltd.
c/o Lippes Mathias Wexler Friedman LLP
Attn: John Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                       998      2/4/2020           Dura Automotive Systems, LLC                       $97,481.98                                  $53,179.39                     $150,661.37
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                                    634      1/6/2020                Dura Operating, LLC                        $409,645.54                                                                   $409,645.54
Ford Motor Company
McGuireWoods LLP
Attn: Mark E. Freedlander
Tower Two-Sixty
260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222                                    670      1/6/2020           Dura Automotive Systems, LLC                    $919,128.79                                                                   $919,128.79



                                                                                                         Page 33 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 34 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
FORMNET INC.
326 HUMBER COLLEGE BLVD.
REXDALE, ON M9W 5P4
CANADA                                                 699      1/6/2020           Dura Automotive Systems, LLC                    $206,919.04                                                                   $206,919.04
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    741      1/6/2020           Dura Automotive Systems, LLC                        $1,728.00                                                                   $1,728.00
Freese Enterprise Inc.
c/o Bankruptcy Claims Administration Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    775      1/6/2020                Dura Operating, LLC                            $1,728.00                                                                   $1,728.00
Freeway Washer Ltd
Freeway Limited
1820 Meyerside Drive
Mississauga
Ontario, ON L5T 1B4
Canada                                                 532      1/3/2020           Dura Automotive Systems, LLC                        $6,156.00                                     $841.50                       $6,997.50
Fulcrum Rigging, Inc.
Easterday Houin LLP
119 W Garro St
Plymouth, IN 46563                                     301     12/23/2019          Dura Automotive Systems, LLC                       $62,340.67                                                                  $62,340.67
Future Electronics
41 Main Street
Bolton, MA 01740                                        73     11/18/2019            Dura Mexico Holdings, LLC                            $0.00                                        $0.00                           $0.00
Future Electronics
Diane Svendsen
41 Main St.
Bolton, MA 01740                                        72     11/14/2019          Dura Automotive Systems, LLC                    $313,468.95                                    $27,485.22                     $340,954.17
G/S Leasing, Inc.
Dale A. Racz, Vice President-Finance
3290 W. Big Beaver Suite 200
Troy, MI 48084                                         759      1/6/2020           Dura Automotive Systems, LLC                       $26,252.66                                                                  $26,252.66
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                                 356     12/26/2019          Dura Automotive Systems, LLC                        $5,682.70                                                                   $5,682.70
GENERAL FASTENERS, INC.
1017 WEST GAINES
PO BOX 726
LAWRENCEBURG, TN 38464                                 364     12/26/2019          Dura Automotive Systems, LLC                         $198.00                                                                     $198.00
Genevieve Swiss Industries, Inc.
6 Old Stage Road
Westfield, MA 01085                                    156     11/25/2019          Dura Automotive Systems, LLC                        $2,010.00                                                                   $2,010.00
Gerry Weinberg & Associates, Inc.
29201 Telegraph Rd.
Ste. 410
Southfield, MI 48034                                   450     12/31/2019          Dura Automotive Systems, LLC                       $29,224.00                                                                  $29,224.00
GHENT INDUSTIAL SUPPLY, INC.
878 HIGHWAY 367 NORTH
PO BOX 637
JUDSONIA, AR 72081                                     592       1/3/2020          Dura Automotive Systems, LLC                        $8,967.98                                                                   $8,967.98

                                                                                                       Page 34 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 35 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address            Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Global Equipment Co., Inc.
Laura Freeman
2505 Mill Center Parkway
Buford, GA 30518                                       969     1/13/2020           Dura Automotive Systems, LLC                        $7,464.76                                                                   $7,464.76
GLOBAL FIRE SPRINKLERS, LLC
4242 BRYSON BLVD
FLORENCE, AL 35630                                     590      1/3/2020           Dura Automotive Systems, LLC                         $975.00                                                                     $975.00
GLOBAL LIGHTING TECHNOLOGIES
55 ANDREWS CIRCLE
BRECKSVILLE, OH 44141                                  347     12/24/2019          Dura Automotive Systems, LLC                        $6,810.74                                                                   $6,810.74
Global Quality Services
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    817      1/6/2020           Dura Automotive Systems, LLC                       $27,152.50                                                                  $27,152.50
Global Quality Services
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    819      1/6/2020                Dura Fremont L.L.C.                           $27,152.50                                                                  $27,152.50
GRANDWAY LAW FIRM
23F, S2 BUILDING, THE BUND FINANCE CENTER 600
ZHONGSHAN NO. 2 ROAD
HUANGPU DISTRICT
SHANGHAI
CHINA                                                  412     12/30/2019          Dura Automotive Systems, LLC                    $130,674.37                                                                   $130,674.37
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            614      1/3/2020                    NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            615      1/3/2020                Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            637      1/3/2020                Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            638      1/3/2020             Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                            663      1/3/2020                     Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00




                                                                                                         Page 35 of 77
                                                                                         Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 36 of 77


                                                                                                                      Claim Register
                                                                                                        In re Dura Automotive Systems, LLC, et al.
                                                                                                                    Case No. 19-12378

                                                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                        Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                               Amount                                           Amount
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                         689      1/3/2020     Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00
Great Northern Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                                         707      1/3/2020             Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
Gresham's Snowplowing Inc
Mike Gresham
155 Elmwood Dr
Troy, MI 48083                                                      476      1/2/2020             Dura Automotive Systems, LLC                       $15,456.05                                                                  $15,456.05
Guill Tool & Engineering Co. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                 859      1/6/2020             Dura Automotive Systems, LLC                        $6,168.00                                                                   $6,168.00
Guill Tool & Engineering Co. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                 876      1/6/2020     Dura Automotive Systems Cable Operations, LLC               $6,168.00                                                                   $6,168.00
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                                               64     11/12/2019            Dura Automotive Systems, LLC                        $1,364.75                                                                   $1,364.75
H & L Tool Company, Inc
32701 Dequindre Rd
Madison Hgts, MI 48071                                              909      1/6/2020                  Dura Operating, LLC                            $1,364.75                                                                   $1,364.75
H.R. Rathgeber GmbH & Co. KG
WEBERSTR. 15
HERBRECHTINGEN 89542
GERMANY                                                             271     12/18/2019            Dura Automotive Systems, LLC                        $6,680.00                                                                   $6,680.00
Hain Capital Investors Master Fund, Ltd as Transferee of Air
Charter Service, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 43     11/7/2019                  Dura Operating, LLC                        $330,750.00                                                                   $330,750.00
Hain Capital Investors Master Fund, Ltd as Transferee of Certus
Automotive Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 20     11/1/2019             Dura Automotive Systems, LLC                       $93,445.84                                                                  $93,445.84
Hain Capital Investors Master Fund, Ltd as Transferee of Flight
Systems Electronics Group
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 39     11/8/2019             Dura Automotive Systems, LLC                       $69,167.38                                                                  $69,167.38
Hain Capital Investors Master Fund, Ltd as Transferee of Focal
Point Launch Support, Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                166     11/27/2019            Dura Automotive Systems, LLC                    $164,128.50                                                                   $164,128.50

                                                                                                                      Page 36 of 77
                                                                                          Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 37 of 77


                                                                                                                       Claim Register
                                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                                     Case No. 19-12378

                                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                         Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                                Amount                                           Amount
Hain Capital Investors Master Fund, Ltd as Transferee of
Hexagon Metrology Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                  33     11/6/2019                  Dura Operating, LLC                           $62,278.00                                                                  $62,278.00
Hain Capital Investors Master Fund, Ltd as Transferee of Keen
Point International Inc.
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                  21     11/1/2019             Dura Automotive Systems, LLC                       $46,390.98                                                                  $46,390.98
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 533       1/3/2020                      Dura G.P.                          $1,212,716.19                                                                  $1,212,716.19
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 534      1/3/2020                       Dura G.P.                             $637,280.02                                                                   $637,280.02
Hain Capital Investors Master Fund, Ltd as Transferee of Plasti-
Paint Inc
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 535      1/3/2020             Dura Automotive Systems, LLC                 $1,212,716.19                                                                  $1,212,716.19
Hain Capital Investors Master Fund, Ltd as Transferee of Profile
Extrustion Company
Attn: Cheryl Eckstein
301 Route 17, 7th Floor
Rutherford, NJ 07070                                                 922      1/6/2020             Dura Automotive Systems, LLC                    $136,923.38                                                                   $136,923.38
Heidtman Steel Products, Inc.
2401 Front Street
Toledo, OH 43605                                                     439     12/30/2019            Dura Automotive Systems, LLC                    $140,644.16                                    $65,191.75                     $205,835.91
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                                                  111     11/21/2019            Dura Automotive Systems, LLC                       $46,334.50                                   $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                                                  112     11/21/2019            Dura Automotive Systems, LLC                       $46,334.50                                   $8,031.09                      $54,365.59
HellermannTyton
7930 N. Faulkner Rd
Milwaukee, WI 53224                                                  113     11/21/2019            Dura Automotive Systems, LLC                       $54,365.59                                                                  $54,365.59
HIBSHMAN SCREW MACHINE PROD
P.O. BOX 138
UNION, MI 49130-0138                                                 653       1/6/2020                      Dura G.P.                                 $1,784.76                                                                   $1,784.76
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                                                  494      1/3/2020     Dura Automotive Systems Cable Operations, LLC               $5,241.60                                                                   $5,241.60




                                                                                                                         Page 37 of 77
                                                                          Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 38 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address         Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                                  572      1/3/2020                  Dura Fremont L.L.C.                           $23,454.58                                                                  $23,454.58
HOFF ASSOCIATES MFG REPS INC
DBA GLOBAL POINT TECHNOLGY
5815 COUNTY RD 41
FARMINTON, NY 14425                                  645      1/3/2020     Dura Automotive Systems Cable Operations, LLC               $5,241.60                                                                   $5,241.60
Huntington Technology Finance, Inc.
Peter M. Leto, Vice President and Senior Counsel
 2285 Franklin Road, Suite 100
Bloomfield Hills, MI 48302                           191     12/9/2019             Dura Automotive Systems, LLC                       $41,165.55                                                                  $41,165.55
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                               612      1/6/2020             Dura Automotive Systems, LLC                       $35,341.90                                                                  $35,341.90
HYG Financial Services, Inc.
c/o Wells Fargo Vendor Financial Services
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                               644      1/6/2020             Dura Automotive Systems, LLC                       $35,341.90                                                                  $35,341.90
IHS Markit
15 Inverness Way East
Englewood, CO 80112-5710                              95     11/19/2019            Dura Automotive Systems, LLC                       $21,183.38                                                                  $21,183.38
ILPEA INDUSTRIES, INC.
7351 SOLUTION CENTER
CHICAGO, IL 60677-7003                               303     12/20/2019            Dura Automotive Systems, LLC                       $32,987.55                                                                  $32,987.55
Ims
10373 STAFFORD DR
CHAGRIN FALLS, OH 44023-5296                         688      1/3/2020                  Dura Fremont L.L.C.                             $665.04                                      $696.90                       $1,361.94
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                                 482      1/3/2020             Dura Automotive Systems, LLC                       $55,039.20                                                                  $55,039.20
Indak Manufacturing Corp.
1915 Techny Road
Northbrook, IL 60062                                 901      1/3/2020             Dura Automotive Systems, LLC                       $55,039.20                                                                  $55,039.20
Industrial Contractos Inc
136 E James Campbell Blvd
Columbia, TN 38401                                   470       1/2/2020            Dura Automotive Systems, LLC                       $14,740.00                                                                  $14,740.00
INDUSTRIAL SUPPLIER LAREY
DBA INT'L INDUSTRIAL SUPPLY
3620 E 14TH ST
BROWNSVILLE, TX 78521                                972     1/16/2020             Dura Automotive Systems, LLC                                                                    $4,962.00                       $4,962.00
Industrial Supplier Larey
DBA Int'l Industrial Supply
3620 E 14th St
Brownsville, TX 78521                                976     1/21/2020             Dura Automotive Systems, LLC                                                                    $4,962.00                       $4,962.00
Industrias Ochoa Mexicana S de RL de CV
David Ochoa Cotino
c/Sequia Del Quint, 31
Ribarroja Del Turia 46190
Spain                                                1020    2/21/2020             Dura Automotive Systems, LLC                    $151,016.81                                    $54,234.56                     $205,251.37



                                                                                                       Page 38 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 39 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Inflection Risk Solutions, LLC d/b/a GoodHire
555 Twin Dolphin Dr. Ste 630
Redwood City, CA 94065                                 230     12/16/2019            Dura Automotive Systems, LLC                        $1,976.21                                                                   $1,976.21
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                    195     12/12/2019                      Dura G.P.                                 $1,684.80                                                                   $1,684.80
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                    202     12/12/2019                 Dura Fremont L.L.C.                             $996.00                                                                     $996.00
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                    210     12/12/2019                 Dura Operating, LLC                             $533.05                                                                     $533.05
Informs, Inc.
13055 Riley Street, Suite 10
Holland, , MI 49424                                    211     12/12/2019    Dura Automotive Systems Cable Operations, LLC                $423.24                                                                     $423.24
In-Line Fastener Inc.
480 Crossen Avenue
Elk Grove Village, IL 60007                            454     12/31/2019            Dura Automotive Systems, LLC                       $29,011.26                                                                  $29,011.26
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                                      338     12/23/2019            Dura Automotive Systems, LLC                       $65,836.80                                                                  $65,836.80
Innovative Systems Solutions, Inc.
Gregory H. Petrak
428 Theresa Dr
Boulder, CO 80303                                      1001     2/7/2020             Dura Automotive Systems, LLC                       $72,242.80                                                                  $72,242.80
Innovative Works, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    821      1/6/2020     Dura Automotive Systems Cable Operations, LLC                $525.00                                                                     $525.00
Innovative Works, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    835      1/6/2020             Dura Automotive Systems, LLC                         $525.00                                                                     $525.00
International Paper
1740 International Dr
Memphis, TN 38197                                       7      10/30/2019            Dura Automotive Systems, LLC                       $10,589.67                                   $3,511.99                      $14,101.66
International Paper
1740 International Dr
Memphis, TN 38197                                       19     10/30/2019            Dura Automotive Systems, LLC                       $10,589.67                                   $3,511.99                      $14,101.66
INTERSTATE ALL BATTERY CENTER
OF THE TRI STATES
101 N 48TH ST
QUINCY, IL 62305                                       380     12/27/2019            Dura Automotive Systems, LLC                         $292.65                                                                     $292.65
Interwire Group
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                    106     11/18/2019            Dura Automotive Systems, LLC                    $161,908.01                                    $59,782.42                     $221,690.43
Interwire Products
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                                    208     12/9/2019             Dura Automotive Systems, LLC                        $5,816.00                                                                   $5,816.00

                                                                                                           Page 39 of 77
                                                                                Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 40 of 77


                                                                                                           Claim Register
                                                                                             In re Dura Automotive Systems, LLC, et al.
                                                                                                         Case No. 19-12378

                                                                                                                                Current General                                  Current 503(b)(9)
                                                                                                                                                Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                 Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                    Amount                                           Amount
IRON CITY STAMPING
3 HOLLY CREEK RD
IRON CITY, TN 38463                                        324     12/23/2019          Dura Automotive Systems, LLC                       $64,410.85                                                                  $64,410.85
Iron Mountain Information Management, LLC
Attn: Joseph Corrigan, 7th Floor
1 Federal St.
Boston, MA 02110                                           777      1/6/2020           Dura Automotive Systems, LLC                        $7,842.67                                                                   $7,842.67
ITW Trans Tech
475 North Gary Avenue
Carol Stream , IL 60188                                    795      1/6/2020           Dura Automotive Systems, LLC                        $6,491.23                                                                   $6,491.23
ITW-Deltar Engineered Fasteners / ITW Deltar Fasteners
1700 First Avenue
PO Box 129
Chippewa Falls, WI 54729                                   673      1/3/2020           Dura Automotive Systems, LLC                       $20,950.24                                   $6,370.60                      $27,320.84
JCG MOWING LLC
16019 RT M
MADISON, MO 65263                                          259     12/17/2019          Dura Automotive Systems, LLC                                        $1,400.00                                                   $1,400.00
JD Lawn Care
Justin Laity
312 E Queen Ave
Stockton, IL 61085                                          50     11/12/2019          Dura Automotive Systems, LLC                        $1,560.00                                                                   $1,560.00
JLH SERVICES INC.
P.O. BOX 6061
ARLINGTON, TX 76005                                        1028    3/20/2020           Dura Automotive Systems, LLC                       $16,870.00                                                                  $16,870.00
Jo Daviess County Collector
330 N. BENCH STREET
GALENA, IL 61036                                           216     12/13/2019          Dura Automotive Systems, LLC                                    $28,851.97         $0.00                                       $28,851.97
John Henry Foster Company
4700 LeBourget Drive
St. Louis, MO 63134                                        617      1/3/2020           Dura Automotive Systems, LLC                        $2,732.25                                                                   $2,732.25
Joseph T. Ryerson & Son, Inc.
455 85th Avenue NW
Minneapolis, MN 55433                                      991     1/28/2020           Dura Automotive Systems, LLC                    $145,946.68                                                                   $145,946.68
K/C WELDING INC
1309 MAIN STREET
ESSEXVILLE, MI 48732                                       234     12/18/2019          Dura Automotive Systems, LLC                        $4,572.00                                                                   $4,572.00
KELLER USA INC
2168 CAROLINA PLACE DR
FORT MILL, SC 29708                                        797      1/6/2020                     Dura G.P.                                $12,623.91                                                                  $12,623.91
Kenco Plastics Inc
PO Box 364
Laporte, IN 46352                                          136     11/26/2019            Dura Mexico Holdings, LLC                                                                     $1,004.00                       $1,004.00
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                       719      1/6/2020           Dura Automotive Systems, LLC                    $275,372.33                                   $141,415.94                     $416,788.27
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                       749      1/6/2020                Dura Operating, LLC                        $275,372.33                                   $141,415.94                     $416,788.27

                                                                                                             Page 40 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 41 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
C/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   975     1/22/2020                  Dura Operating, LLC                        $275,372.33                                   $141,415.94                     $416,788.27
Kenwal Steel Corp.
Brooks Wilkins Sharkey & Turco PLLC
c/o Matthew E. Wilkins
401 S. Old Woodward Ave., Suite 400
Birmingham, MI 48009                                   979     1/22/2020             Dura Automotive Systems, LLC                    $275,372.33                                   $141,415.94                     $416,788.27
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    750      1/6/2020                  Dura Operating, LLC                           $12,287.50                                                                  $12,287.50
Kernells Automatic Machining
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    754      1/6/2020             Dura Automotive Systems, LLC                       $12,287.50                                                                  $12,287.50
KEYENCE CORP OF AMERICA
669 RIVER DRIVE, STE. 403
ELMWOOD PARK, NJ 07407                                 952     1/13/2020             Dura Automotive Systems, LLC                       $16,770.94                                                                  $16,770.94
KH Vives Rework, S.L.
PI Rey Juan Carlos; Cl Gregal 2
Almussafes 46440
Spain                                                  103     11/20/2019            Dura Automotive Systems, LLC                       $11,949.40                                                                  $11,949.40
KILBANK METAL FORMING & TURNING INC
4 BARRIE BLVD
ST. THOMAS, ON N5P 4B9
CANADA                                                 947      1/9/2020     Dura Automotive Systems Cable Operations, LLC               $4,621.51                                   $1,775.12                       $6,396.63
KILBANK METAL FORMING & TURNING INC
4 BARRIE BLVD
ST. THOMAS, ON N5P 4B9
CANADA                                                 954      1/9/2020             Dura Automotive Systems, LLC                       $47,555.56                                   $5,825.10                      $53,380.66
Korn Ferry (US)
1900 Avenue of the Stars - Ste 2600
Los Angeles, CA 90067                                  137     11/22/2019            Dura Automotive Systems, LLC                       $14,740.00                                                                  $14,740.00
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                         151     11/18/2019            Dura Automotive Systems, LLC                    $271,200.00                                                                   $271,200.00
KPIT Technologies Inc.
28001 Cabot Drive Ste 110
Novi, MI 48377                                         168     11/25/2019            Dura Automotive Systems, LLC                    $271,200.00                                                                   $271,200.00
Krayden, Inc.
1491 W 124TH AVE
DENVER, CO 80234                                       218     12/13/2019            Dura Automotive Systems, LLC                        $6,448.88                                                                   $6,448.88
KYB Americas Corporation
2625 N Morton Street
Franklin, IN 46131                                     178     12/4/2019             Dura Automotive Systems, LLC                        $2,023.38                                                                   $2,023.38




                                                                                                         Page 41 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 42 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             280     12/20/2019            Dura Automotive Systems, LLC                    $141,212.35                                    $58,021.94                     $199,234.29
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             292     12/20/2019    Dura Automotive Systems Cable Operations, LLC           $141,212.35                                    $58,021.94                     $199,234.29
L&P Financial Services
Butzel Long, P.C.
c/o Max Newman
41000 Woodward Ave
Stoneridge West
Bloomfield Hills, MI 48304                             466      1/2/2020                  Dura Operating, LLC                        $141,212.35                                    $58,021.94                     $199,234.29
Lakeland Finishing Company, LLC
Lakeland Monroe Group
5400 36th Street, SE
Grand Rapids, MI 49512                                 465      1/2/2020             Dura Automotive Systems, LLC                           $0.01                                   $47,651.41                      $47,651.42
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  164     11/27/2019            Dura Automotive Systems, LLC                           $0.00                                        $0.00                           $0.00
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  165     11/27/2019              Dura Mexico Holdings, LLC                            $0.00                                        $0.00                           $0.00
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  341     12/26/2019                 Dura Fremont L.L.C.                            $2,589.40                                     $777.82                       $3,367.22
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  344     12/26/2019                 Dura Operating, LLC                           $26,692.58                                  $20,717.81                      $47,410.39
Lakeside Casting Solutions
2 Lakeside Drive
Monroe City, MO 63456                                  362     12/26/2019    Dura Automotive Systems Cable Operations, LLC               $5,000.90                                                                   $5,000.90
LaRos Equipment Company, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    845      1/6/2020             Dura Automotive Systems, LLC                        $1,161.00                                                                   $1,161.00
LaRos Equipment Company, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    892      1/6/2020                  Dura Fremont L.L.C.                            $1,161.00                                                                   $1,161.00
LAUREL STEEL
5400 HARVESTER RD.
BURLINGTON, ON L7L 5N5
CANADA                                                 309     12/23/2019            Dura Automotive Systems, LLC                       $39,143.59                                  $10,372.76                      $49,516.35




                                                                                                         Page 42 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 43 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Laurent & Charras
c/o Lippes Mathias Wexler Friedman LLP
Attn: John A. Mueller
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202                                      522      1/2/2020               Dura Operating, LLC                         $148,049.46                                                                   $148,049.46
Lawrence County Advocate
P.O. Box 308
Lawrenceburg, TN 38464                                 1042     5/4/2020                    Dura G.P.                                  $3,890.63                                                                   $3,890.63
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    676      1/6/2020           Dura Automotive Systems, LLC                       $63,522.30                                                                  $63,522.30
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    723      1/6/2020               Dura Fremont L.L.C.                             $2,133.50                                                                   $2,133.50
Lean Process Imprvmnt Conslt
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    763      1/6/2020               Dura Operating, LLC                            $61,388.80                                                                  $61,388.80
LEE CONTRACTING, INC.
631 OAKLAND AVE.
PONTIAC, MI 48342                                      487      1/3/2020           Dura Automotive Systems, LLC                       $47,740.00                                                                  $47,740.00
Lewis Electric Supply Co., Inc.
1306 Second Street
Muscle Shoals, Al 35661                                 52     11/12/2019          Dura Automotive Systems, LLC                         $765.66                                      $891.08                       $1,656.74
Liberty Spring (Toronto) Inc
25 Worcester Rd
Toronto, ON M9W1K9
Canada                                                 304     12/20/2019          Dura Automotive Systems, LLC                       $46,293.84                                       $0.00                      $46,293.84
Libra Industries Inc of Michigan
P.O. Box 1105
Jackson, MI 49204                                       84     11/15/2019          Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                                     942      1/7/2020           Dura Automotive Systems, LLC                        $4,958.25                                                                   $4,958.25
Lien Solutions
28 Liberty St
42nd Floor
New York, NY 10005                                     949       1/7/2020          Dura Automotive Systems, LLC                        $4,294.97                                                                   $4,294.97
Line Manufacturing LLC
Dean Nichols , CFO
410 John Downey Drive
New Britain, CT 06051                                  139     11/22/2019          Dura Automotive Systems, LLC                         $641.60                                                                     $641.60
Link Electric & Safety Control dba Link Systems
444 McNally Dr
Nashville, TN 37211                                    460     12/31/2019          Dura Automotive Systems, LLC                        $4,165.45                                                                   $4,165.45




                                                                                                        Page 43 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20      Page 44 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
LinkedIn Corporation
Fox Rothschild LLP
Attn: David P. Papiez
1001 4th Ave. Suite 4500
Seattle, WA 98154                                      515      1/2/2020           Dura Automotive Systems, LLC                    $141,755.80                                                                   $141,755.80
Logicalis, Inc.
Baker & Hostetler LLP
Attn: Alexis C. Beachdell, Esq
Key Tower
127 Public Square, Suite 2000
Cleveland, OH 44114                                    529      1/3/2020           Dura Automotive Systems, LLC                    $194,829.01                                                                   $194,829.01
Lorenston Manufacturing Co. Southwest Inc
PO Box 932
Kokomo, IN 46903                                        27     11/5/2019             Dura Mexico Holdings, LLC                     $732,480.23                                    $66,423.25                     $798,903.48
Lorenston Tooling Inc
PO BOX 932
Kokomo, IN 46903                                        26     11/5/2019             Dura Mexico Holdings, LLC                                                                     $2,475.00                       $2,475.00
Lorentson Manufacturing Co., Inc.
PO Box 932
Kokomo, IN 46903                                        28     11/5/2019           Dura Automotive Systems, LLC                    $101,116.05                                    $37,506.57                     $138,622.62
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    823      1/6/2020                     Dura G.P.                                $3,325.00                                                                    $3,325.00
LPMS - USA Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    935      1/6/2020           Dura Automotive Systems, LLC                       $3,325.00                                                                    $3,325.00
LS MOLD INC.
750 WAVERLY COURT
HOLLAND, MI 49423-9387                                 396     12/30/2019               Dura Fremont L.L.C.                           $7,802.60                                                                    $7,802.60
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                                      639      1/6/2020           Dura Automotive Systems, LLC                 $5,000,000.00                                                                  $5,000,000.00
Lucerne International Inc
Warner Norcross and Judd LLP
Attn: Susan M. Cook
715 E. Main Street
Suite 110
Midland, MI 48640                                      647      1/6/2020                     Dura G.P.                             $186,675.74                                                                   $186,675.74
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    279     12/19/2019          Dura Automotive Systems, LLC                       $1,327.00                                                                    $1,327.00
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    832      1/6/2020           Dura Automotive Systems, LLC                        $825.00                                                                      $825.00



                                                                                                         Page 44 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 45 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Macon County Shelterd Works
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    875      1/6/2020                  Dura Operating, LLC                             $825.00                                                                     $825.00
Manpowergroup US Inc
100 Manpower Place
Milwaukee, WI 53212                                     44     11/12/2019            Dura Automotive Systems, LLC                       $52,664.24                                                                  $52,664.24
Markel Corporation
PO BOX 752
NORRISTOWN, PA 19404                                   225     12/14/2019            Dura Automotive Systems, LLC                    $231,409.06                                    $25,005.89                     $256,414.95
Markline Co., Ltd
400 Galleria Officentre
Suite 415
Southfield, MI 48034                                   349     12/26/2019            Dura Automotive Systems, LLC                        $1,066.00                                                                   $1,066.00
MARSH INDUSTRIES INC
49680 LEONA DR
CHESTERFIELD, MI 48051-2475                            830      1/7/2020                  Dura Operating, LLC                            $4,970.00                                                                   $4,970.00
MARSH PLATING CORPORATION
103 N. GROVE STREET
YPSILANTI, MI 48198                                    327     12/20/2019            Dura Automotive Systems, LLC                       $33,514.07                                                                  $33,514.07
MASTER FINISH CO.
2020 NELSON SE
GRAND RAPIDS, MI 49507                                 478      1/3/2020             Dura Automotive Systems, LLC                        $7,480.70                                                                   $7,480.70
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    820      1/6/2020                  Dura Operating, LLC                             $932.40                                                                     $932.40
McClain Tool & Technology
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    822       1/6/2020            Dura Automotive Systems, LLC                         $932.40                                                                     $932.40
MCDONALD HOPKINS LLC
WILLIAM O. LINDOW
600 SUPERIOR AVENUE EAST
SUITE 2100
CLEVELAND, OH 44114                                    386     12/27/2019            Dura Automotive Systems, LLC                       $56,881.49                                                                  $56,881.49
McMaster-Carr Supply Co
P O Box 4355
Chicago, IL 60680                                      690     12/23/2019    Dura Automotive Systems Cable Operations, LLC               $3,730.61                                   $1,012.46                       $4,743.07
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 583      1/5/2020                  Dura Fremont L.L.C.                           $10,950.00                                                                  $10,950.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 733      1/6/2020             Dura Automotive Systems, LLC                    $119,905.00                                                                   $119,905.00
McNeill, Glen
41 Elveden Dr SW
Calgary, AB T3H 3X8
Canada                                                 783      1/6/2020             Dura Automotive Systems, LLC                    $110,905.00                                                                   $110,905.00



                                                                                                         Page 45 of 77
                                                                   Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 46 of 77


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
MEASUREMENT INSTRUMENTS - EA
124 EAST MARKET STREET/PO BO
BLAIRSVILLE, PA 15717                         654      1/6/2020             Dura Automotive Systems, LLC                        $7,426.21                                                                   $7,426.21
Mechanical Simulation Corporation
755 Phoenix Drive
Ann Arbor, MI 48108                           1031     4/2/2020             Dura Automotive Systems, LLC                       $45,500.00                                                                  $45,500.00
Mentor Graphics Corporation
Meghan Sercombe
8005 SW Boeckman Rd
Wilsonville, OR 97070                          74     11/13/2019            Dura Automotive Systems, LLC                    $309,087.12                                                                   $309,087.12
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          651      1/6/2020     Dura Automotive Systems Cable Operations, LLC                                              $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          659      1/6/2020                      NAMP, LLC                                                                 $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          668      1/6/2020             Dura Automotive Systems, LLC                                                       $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          679      1/6/2020                  Dura Operating, LLC                                                           $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          712      1/6/2020                  Dura Fremont L.L.C.                                                           $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          743      1/6/2020               Dura Mexico Holdings, LLC                                                        $0.00                       $50,000.00      $50,000.00
Mercedes-Benz AG
Burr & Forman LLP
Derek F. Meek, Esq.
420 20th Street North, Ste 3400
Birmingham, AL 35203                          744      1/6/2020                       Dura G.P.                                                                $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          657      1/6/2020             Dura Automotive Systems, LLC                                                       $0.00                       $50,000.00      $50,000.00




                                                                                                  Page 46 of 77
                                                                   Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 47 of 77


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          661      1/6/2020     Dura Automotive Systems Cable Operations, LLC                                              $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          695      1/6/2020                       Dura G.P.                                                                $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          701      1/6/2020                  Dura Operating, LLC                                                           $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          705      1/6/2020               Dura Mexico Holdings, LLC                                                        $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          711      1/6/2020                      NAMP, LLC                                                                 $0.00                       $50,000.00      $50,000.00
Mercedes-Benz US international, LLC
Burr & Forman LLP
Derek F. Meek
420 20th Street North, Ste 3400
Birmingham, AL 35203                          716      1/6/2020                  Dura Fremont L.L.C.                                                           $0.00                       $50,000.00      $50,000.00
Mercer System Services
Bridget Trogdon
Accounts Receivable
12421 Meredith Dr
Urbandale, IA 50398                            89     11/18/2019            Dura Automotive Systems, LLC                       $65,101.47                                                                  $65,101.47
METALKRAFT INDUSTRIES INC
1944 SHUMWAY HILL ROAD
PO BOX 606
WELLSBORO, PA 16901                           286     12/19/2019            Dura Automotive Systems, LLC                    $219,688.62                                   $161,536.69                     $381,225.31
METCO INDUSTRIES, INC
1241 BRUSSELLS ST.
ST. MARYS, PA 15857                           498      1/3/2020             Dura Automotive Systems, LLC                       $27,567.07                                                                  $27,567.07
MetoKote Corporation
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
603 Stanwix Street
Pittsburgh, PA 15222                          646       1/6/2020            Dura Automotive Systems, LLC                       $40,052.12                                   $9,598.80                      $49,650.92




                                                                                                  Page 47 of 77
                                                                        Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 48 of 77


                                                                                                   Claim Register
                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                 Case No. 19-12378

                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address        Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                            Amount                                           Amount
MetoKote Mexico
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                               650      1/6/2020           Dura Automotive Systems, LLC                        $3,781.24                                   $2,175.37                       $5,956.61
MEYER LABORATORY, INC
2401 NW JEFFERSON ST
BLUE SPRINGS, MO 64051                             422     12/30/2019                   Dura G.P.                                                  $1,399.32                                                   $1,399.32
MFA Oil Company
PO Box 519
Columbia, MO 65205                                 964     1/14/2020           Dura Automotive Systems, LLC                         $903.44                                                                     $903.44
MG MACHINE
LISA KNIGHT
PO BOX 620
1232 E. CAMBRIDGE
BELTON, MO 64012                                   816      1/6/2020               Dura Operating, LLC                              $336.00                                                                     $336.00
MGS MFG GROUP Inc. c/o Fair Harbor Capital LLC
Capital LLC
PO Box 237037
New York, NY 10023                                 548      1/3/2020               Dura Fremont L.L.C.                            $20,780.40                                                                  $20,780.40
Michigan Testing Institute, Inc.
44249 Phoenix Dr
Sterling Heights, MI 48314                         143     11/26/2019          Dura Automotive Systems, LLC                         $310.00                                                                     $310.00
Mike Smith Construction Co
65 Mt. Lebanon Rd.
Lawrenceburg, TN 38464                             896      1/6/2020           Dura Automotive Systems, LLC                       $15,820.41                                                                  $15,820.41
MILACRON MARKETING
4165 HALF ACRE ROAD
BATAVIA, OH 45103                                  963     1/10/2020           Dura Automotive Systems, LLC                         $578.00                                                                     $578.00
Milan Public Utilities
PO BOX 109
Milan, TN 38358                                     37     11/8/2019           Dura Automotive Systems, LLC                       $47,596.95                                                                  $47,596.95
Mill Steel Company
Chris Diel
Credit Manager
2905 Lucerne Drive SE
Grand Rapids, MI 49546                             247     12/16/2019          Dura Automotive Systems, LLC                        $2,002.03                                                                   $2,002.03
Millennium Machinery, Inc.
4406 Technology Drive
South Bend, IN 46628                               298     12/20/2019          Dura Automotive Systems, LLC                       $49,541.27                                                                  $49,541.27
MISCHKE, RON
CUSTOMER SUPPORT ENGINEERING
4125 DOUGALL AVE.
WINDSOR, ON N9GIX5
CANADA                                             849      1/6/2020               Dura Operating, LLC                             $2,560.00                                                                   $2,560.00
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                            32     11/5/2019           Dura Automotive Systems, LLC                        $1,140.35       $5,801.70                                                   $6,942.05
Missouri Department of Revenue
PO Box 475
Jefferson City, MO 65105                           307     12/20/2019              Dura Operating, LLC                                $0.00                                                                        $0.00



                                                                                                    Page 48 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 49 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Mitutoyo America Corporation
965 Corporate Blvd
Aurora, IL 60502                                        4      10/25/2019          Dura Automotive Systems, LLC                         $945.00                                                                     $945.00
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    906      1/6/2020                    Dura G.P.                                   $656.92                                                                     $656.92
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    907      1/6/2020           Dura Automotive Systems, LLC                         $656.92                                                                     $656.92
Modern Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    928      1/6/2020               Dura Operating, LLC                              $656.92                                                                     $656.92
Moody's Investors Service, Inc.
c/o Satterlee Stephens LLP
Attn: Christopher Belmonte & Pamela Bosswick
230 Park Avenue, Suite 1130
New York, NY 10169                                     446     12/30/2019          Dura Automotive Systems, LLC                    $232,215.00                                                                   $232,215.00
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                                   152     11/18/2019          Dura Automotive Systems, LLC                       $57,419.88                                                                  $57,419.88
Motion Industries, Inc.
P.O. Box 1477
Birmingham, AL 35201                                   157     11/25/2019          Dura Automotive Systems, LLC                       $57,419.88                                                                  $57,419.88
MOVEMENT SEARCH LLC.
20 W. WASHINGTON ST.
SUITE 14
CLARKSTON, MI 48346                                    438     12/30/2019                   Dura G.P.                                 $22,000.00                                                                  $22,000.00
MSC Industrial Supply Company
75 Maxess Road
Melville, NY 11747                                      1      10/22/2019          Dura Automotive Systems, LLC                       $28,390.73                                                                  $28,390.73
Multicraft International
Coface North America Insurance Company
650 College Road East
Suite 2005
Princeton, NJ 08540                                     17     10/31/2019          Dura Automotive Systems, LLC                    $140,561.54                                    $19,510.38                     $160,071.92
MULTITECH INDUSTRIES
350 VILLAGE DRIVE
CAROL STREAM, IL 60188                                 566      1/3/2020           Dura Automotive Systems, LLC                    $371,176.61                                    $60,851.30                     $432,027.91
NASHVILLE TEMPERED GLASS
1860 AIR LINE DRIVE
NASHVILLE, TN 37210                                    562      1/3/2020           Dura Automotive Systems, LLC                    $177,444.41                                     $4,235.88                     $181,680.29
NATIONAL MOLDING LLC
14427 NW 60TH AVE.
MIAMI LAKES, FL 33014                                  241     12/17/2019              Dura Fremont L.L.C.                             $3,712.07                                     $858.32                       $4,570.39
Neff Group Distributors, Inc
PO Box 8604
Fort Wayne, IN 46898-8604                              177     12/4/2019           Dura Automotive Systems, LLC                        $9,577.36                                                                   $9,577.36




                                                                                                        Page 49 of 77
                                                                             Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 50 of 77


                                                                                                        Claim Register
                                                                                          In re Dura Automotive Systems, LLC, et al.
                                                                                                      Case No. 19-12378

                                                                                                                             Current General                                  Current 503(b)(9)
                                                                                                                                             Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address              Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                              Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                 Amount                                           Amount
Neff Power, Inc.
13750 Shoreline Dr.
Earth City, MO 63045                                    986      1/24/2020          Dura Automotive Systems, LLC                         $893.16                                                                     $893.16
Neumann Müller Oberwalleney & Partner Patentanwälte
Overstolzenstr. 2a
Köln 50677
Germany                                                 256     12/17/2019          Dura Automotive Systems, LLC                        $8,620.37                                                                   $8,620.37
Nexeo Plastics LLC
Debbie Smith
6000 Parkwood Place
Dublin, OH 43016                                         56     11/12/2019          Dura Automotive Systems, LLC                       $13,918.16                                  $11,905.28                      $25,823.44
NIAGARA LASALLE CORPORATION
1412 - 150TH STREET
HAMMOND, IN 46327                                       312     12/23/2019              Dura Operating, LLC                            $18,767.41                                                                  $18,767.41
Nidec Minster Corporation
Husch Blackwell LLP
Marshall C. Turner
190 Carondelet Plaza, Suite 600
St. Louis, MO 63105                                     573      1/3/2020           Dura Automotive Systems, LLC                       $19,784.04                                                                  $19,784.04
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1009    2/20/2020           Dura Automotive Systems, LLC                       $19,773.70                                                                  $19,773.70
Nissan Motor Acceptance Corp
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1010    2/20/2020           Dura Automotive Systems, LLC                        $8,082.80                                                                   $8,082.80
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1015     2/20/2020          Dura Automotive Systems, LLC                       $19,375.10                                                                  $19,375.10
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1016    2/20/2020           Dura Automotive Systems, LLC                       $38,519.73                                                                  $38,519.73
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1017    2/20/2020           Dura Automotive Systems, LLC                       $43,792.77                                                                  $43,792.77
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1018    2/20/2020           Dura Automotive Systems, LLC                       $68,259.09                                                                  $68,259.09
Nissan Motor Acceptance Corp.
c/o Weltman,Weinberg, and Reis Co., L.P.A.
965 Keynote Circle
Brooklyn Heights, OH 44131                              1022    2/25/2020           Dura Automotive Systems, LLC                        $8,082.80                                                                   $8,082.80
Nitto, Inc
Attn: Olga Morris,Esq., Counsel
400 Frank W Burr Blvd
2nd Floor, Suite 66
Teaneck, NJ 07666                                       525      1/2/2020           Dura Automotive Systems, LLC                    $103,715.63                                    $54,546.92                     $158,262.55

                                                                                                        Page 50 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 51 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Nolan Transportation Group, LLC
365 Northridge Road
Suite 100-B
Atlanta, GA 30350-6100                                  67     10/18/2019    Dura Automotive Systems Cable Operations, LLC               $2,125.00                                                                   $2,125.00
Nordson Corporation
300 NORDSON DRIVE
AMHERST, OH 44001                                      110     11/21/2019            Dura Automotive Systems, LLC                       $36,323.78                                                                  $36,323.78
NUFAST LOGISTICS CO., LTD
#28 BEN GONG WEST 2ND ROAD
GANGSHAN
KAOHSIUNG 820
TAIWAN                                                 953     1/10/2020             Dura Automotive Systems, LLC                       $66,820.38                                                                  $66,820.38
NYLON CORPORATION OF AMERICA
333 SUNDIAL AVE
MANCHESTER, NH 03103                                   238     12/16/2019            Dura Automotive Systems, LLC                       $51,101.20                                                                  $51,101.20
O-Flex Metal Finishing, Inc.
1531 Sarah Ct
Mufreesboro, TN 37129                                  159     11/25/2019            Dura Automotive Systems, LLC                    $622,986.74                                                                   $622,986.74
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    891      1/6/2020                       Dura G.P.                                  $897.50                                                                     $897.50
Omnex Engineering & Mgmt. Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    902      1/6/2020             Dura Automotive Systems, LLC                         $897.50                                                                     $897.50
Omni Quality Assurance, LLC
295 N. 120th Avenue, Suite 210
Holland, MI 49424                                      997      2/3/2020             Dura Automotive Systems, LLC                       $28,788.52                                                                  $28,788.52
Optic Armor, LLC
Husch Blackwell LLP
Ryan Burgett
736 Georgia Avenue, Suite 300
Chattanooga , TN 37402                                 444     12/30/2019            Dura Automotive Systems, LLC                       $28,732.06                                                                  $28,732.06
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                    903      1/6/2020                  Dura Fremont L.L.C.                             $902.02                                                                     $902.02
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                    925      1/6/2020                  Dura Operating, LLC                             $615.00                                                                     $615.00
Orbitform
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Aveune, Suite 240
Cresskill, NJ 07626                                    926      1/6/2020             Dura Automotive Systems, LLC                        $1,787.02                                                                   $1,787.02
Osborn, LLC
Attn: Accounts Receivable
2350 Salisbury Road N
Richmond, IN 47374-9726                                1019    2/20/2020             Dura Automotive Systems, LLC                    $115,979.80                                                                   $115,979.80




                                                                                                           Page 51 of 77
                                                                                 Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 52 of 77


                                                                                                            Claim Register
                                                                                              In re Dura Automotive Systems, LLC, et al.
                                                                                                          Case No. 19-12378

                                                                                                                                 Current General                                  Current 503(b)(9)
                                                                                                                                                 Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                 Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                  Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                     Amount                                           Amount
Otis Elevator Company
Treasury Services - C/o Credit &Collections
5500 Village Blvd
West Palm Beach , FL 33407                                  197     12/9/2019           Dura Automotive Systems, LLC                         $912.04                                                                     $912.04
P&R Fasteners, Inc.
325 Pierce Street
Somerset, NJ 08873                                          977     1/22/2020           Dura Automotive Systems, LLC                        $6,146.10                                                                   $6,146.10
PAL Surface Treament Systems Limited
Sidley Austin LLP
Attn: Alex Rovira
787 7th Avenue
New York, NY 10019                                          877      1/6/2020           Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Panasonic Industrial Devices Sales Company
Panasonic Corporation of North America
1701 Golf Road, Ste 3-1100
Rolling Meadows, IL 60008                                    3      10/24/2019          Dura Automotive Systems, LLC                    $139,468.97                                    $17,590.84                     $157,059.81
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         840      1/6/2020           Dura Automotive Systems, LLC                        $7,789.34                                                                   $7,789.34
Papp Plastics & Distributing Ltd
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         850      1/6/2020                    Dura G.P.                                  $7,789.34                                                                   $7,789.34
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                                        100     11/19/2019          Dura Automotive Systems, LLC                        $4,025.24                                                                   $4,025.24
Paragon Technologies
SunSource
11928 W Silver Spring Dr
Milwaukeee, WI 53225                                        101     11/19/2019          Dura Automotive Systems, LLC                        $5,372.48                                                                   $5,372.48
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         904      1/6/2020           Dura Automotive Systems, LLC                    $148,042.54                                    $14,996.10                     $163,038.64
Paragon Tempered Glass LLC f/k/a Tem-Pace LLC and Spec-
Temp LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                         905      1/6/2020                    Dura G.P.                              $148,042.54                                    $14,996.10                     $163,038.64
Parker-Hannifin Corporation
Sandra J. Sberna
Credit Analyst Corp.H.Q.
6035 Parkland Blvd.
Cleveland, OH 44124                                         236     12/16/2019              Dura Operating, LLC                             $1,314.19                                                                   $1,314.19
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                                           490      1/3/2020               Dura Operating, LLC                            $92,863.99                                                                  $92,863.99




                                                                                                             Page 52 of 77
                                                                   Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 53 of 77


                                                                                                Claim Register
                                                                                  In re Dura Automotive Systems, LLC, et al.
                                                                                              Case No. 19-12378

                                                                                                                     Current General                                  Current 503(b)(9)
                                                                                                                                     Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                      Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                         Amount                                           Amount
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                             495      1/3/2020     Dura Automotive Systems Cable Operations, LLC               $9,662.92                                                                   $9,662.92
PA-TED SPRING CO. INC
137 VINCENT P. KELLY ROAD
BRISTOL, CT 06010                             508      1/3/2020                  Dura Fremont L.L.C.                           $11,159.18                                                                  $11,159.18
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          669      1/6/2020                  Dura Fremont L.L.C.                     $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          706      1/6/2020             Dura Automotive Systems, LLC                 $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          739      1/6/2020                      NAMP, LLC                           $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          742      1/6/2020     Dura Automotive Systems Cable Operations, LLC        $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          768      1/6/2020                       Dura G.P.                          $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          799      1/6/2020                  Dura Operating, LLC                     $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners Management Group, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Attn: Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          883      1/6/2020               Dura Mexico Holdings, LLC                  $1,484,996.56                                                                  $1,484,996.56
Patriarch Partners, LLC
Skadden, Arps, Slate, Meagher & Flom LLP
Carl T. Tullson
920 North King Street
Wilmington, DE 19801                          805       1/6/2020            Dura Automotive Systems, LLC                       $22,308.31                                                                  $22,308.31
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                       597      1/6/2020                  Dura Operating, LLC                            $1,435.29                                                                   $1,435.29




                                                                                                  Page 53 of 77
                                                                   Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 54 of 77


                                                                                              Claim Register
                                                                                In re Dura Automotive Systems, LLC, et al.
                                                                                            Case No. 19-12378

                                                                                                                   Current General                                  Current 503(b)(9)
                                                                                                                                   Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address   Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                    Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                       Amount                                           Amount
Paul & Albrecht
Stresemannallee 4b
Neuss 41460
Germany                                       933      1/6/2020           Dura Automotive Systems, LLC                        $4,109.50                                                                   $4,109.50
Paul Mueller Packaging Solutions L.P.
c/o Arnall Golden Gregory LLP
Attn: Frank N. White
171 17th Street NW, Suite 2100
Atlanta, GA 30363                             170     11/26/2019          Dura Automotive Systems, LLC                       $24,156.00                                                                  $24,156.00
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                           581      1/3/2020           Dura Automotive Systems, LLC                        $4,654.81                                                                   $4,654.81
PAULO PRODUCTS COMPANY
5620 W PARK AVE
ST. LOUIS, MO 63110                           585      1/3/2020           Dura Automotive Systems, LLC                       $10,773.00                                                                  $10,773.00
PCB PIEZOTRONICS
3425 WALDEN AVENUE
DEPEW, NY 14043-2495                          698      1/6/2020           Dura Automotive Systems, LLC                        $2,055.00                                                                   $2,055.00
PDC Laboratories
PO Box 9071
Peoria, IL 61612-9071                         179     12/5/2019           Dura Automotive Systems, LLC                         $997.50                                                                     $997.50
Penn Engineering & Manufacturing, Inc
Attn: Cindy Fairchild
5331 Dixie Hwy
Waterford, MI 48329                            62     11/12/2019          Dura Automotive Systems, LLC                       $14,957.74                                   $1,841.86                      $16,799.60
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                     1040    4/30/2020           Dura Automotive Systems, LLC                    $217,552.00     $302,470.00                                                   $520,022.00
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street, N.W., Suite 340
Washington, DC 20005-4026                     1041    4/30/2020           Dura Automotive Systems, LLC               $29,756,225.00             $0.00                                         $0.00 $29,756,225.00
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                     431     12/31/2019          Dura Automotive Systems, LLC               $12,158,479.00             $0.00                                         $0.00 $12,158,479.00
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                     456     12/31/2019          Dura Automotive Systems, LLC                           $0.00          $0.00                                         $0.00           $0.00




                                                                                              Page 54 of 77
                                                                       Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 55 of 77


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
Pension Benefit Guaranty Corporation
Office of the General Counsel
Attn: Mai Lan Rodgers
1200 K Street
N.W. Suite 340
Washington, DC 20005-4026                         463     12/31/2019            Dura Automotive Systems, LLC                           $0.00        $0.00                                           $0.00           $0.00
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                     715      1/3/2020                  Dura Operating, LLC                        $271,578.75                                    $68,243.13                     $339,821.88
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                     858      1/3/2020                  Dura Fremont L.L.C.                            $4,277.52                                                                   $4,277.52
Perfection Spring & Stamping
PO Box 275
1449 East Algonquin Road
Mount Prospect, IL 60056-0275                     932      1/3/2020     Dura Automotive Systems Cable Operations, LLC                $794.67                                        $2.57                        $797.24
Perfection Spring and Stamping Corp
Stephen R. Epstein
1449 E Algonquin Rd
PO Box 275
Mount Prospect, IL 60056                          206     12/6/2019             Dura Automotive Systems, LLC                    $276,650.94                                    $68,245.70                     $344,896.64
Pier Tool & Die Inc.
c/o James K Roosa, Esq.
3723 Pearl Road, Ste 200
Cleveland, OH 44109                                93     11/19/2019            Dura Automotive Systems, LLC                       $56,565.00                                                                  $56,565.00
Pilkington North America, Inc.
811 Madison Ave
Toledo, OH 43604                                  983     1/24/2020             Dura Automotive Systems, LLC                    $336,403.79                                                                   $336,403.79
Pilkington North America, Inc.
Pepper Hamilton LLP
Kay Standridge Kress, Esq.
4000 Town Center, Suite 1800
Southfield, MI 48075-1505                         1043    6/19/2020             Dura Automotive Systems, LLC                    $336,403.79                                                                   $336,403.79
PixelNext Inc
9111 Cross Park Drive, Suite D200
Knoxville, TN 37923                                38     11/12/2019            Dura Automotive Systems, LLC                       $10,000.00                                                                  $10,000.00
Plast O Foam, Llc c/o Fair Harbor Capital LLC
PO Box 237037
New York, NY 10023                                557      1/3/2020                       Dura G.P.                                 $1,678.70                                   $2,669.91                       $4,348.61
PLASTICS MOLDING COMPANY
4211 NORTH BROADWAY
ST. LOUIS, MO 63147                               383     12/27/2019            Dura Automotive Systems, LLC                       $52,382.49                                  $36,402.92                      $88,785.41
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                               108     11/21/2019            Dura Automotive Systems, LLC                 $2,539,611.94                                                                  $2,539,611.94




                                                                                                      Page 55 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 56 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Plasti-Paint, Inc.
Lefkovitz & Lefkovitz, PLLC
Steven L. Lefkovitz
618 Church St. Suite 410
Nashville, TN 37219                                    109     11/21/2019          Dura Automotive Systems, LLC                 $1,360,698.44                                                                  $1,360,698.44
POLYSI TECHNOLOGIES INC
5108 REX MCLEOD DRIVE
SANFORD, NC 27730                                      297     12/12/2019          Dura Automotive Systems, LLC                         $240.00                                                                     $240.00
Polytech Netting Industries
Lambert Leser
Keith A. Schofner
755 W. Big Beaver Rd., Ste. 410
Troy, MI 48084                                         957      1/10/2020          Dura Automotive Systems, LLC                       $31,838.40                                   $1,929.60                      $33,768.00
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    929      1/6/2020           Dura Automotive Systems, LLC                         $772.20                                                                     $772.20
Porter Precision
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    937      1/6/2020               Dura Operating, LLC                              $772.20                                                                     $772.20
Porter Wright Morris & Arthur, LLP
Attn: Andrew S. Nicoll, Esq.
41 SOUTH HIGH ST.
Suite 3100
COLUMBUS, OH 43215-6194                                475      1/2/2020           Dura Automotive Systems, LLC                        $2,188.75                                                                   $2,188.75
Precision Laser & MFG, LLC
80 Motivation DR
Lawrenceburg, TN 38464                                  65     11/12/2019          Dura Automotive Systems, LLC                        $3,334.00                                                                   $3,334.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                    142     11/25/2019          Dura Automotive Systems, LLC                       $57,272.00                                                                  $57,272.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                    174      12/2/2019          Dura Automotive Systems, LLC                                                                                   $12,704.00      $12,704.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                    948     1/10/2020           Dura Automotive Systems, LLC                       $57,272.00                                                                  $57,272.00
Preferred Precision Group, LLC
Alicia Harris, Chief Operations Officer
1310 Comer Avenue
Pell City, AL 35125                                    956      1/10/2020          Dura Automotive Systems, LLC                       $12,704.00                                                                  $12,704.00
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                                 353     12/26/2019          Dura Automotive Systems, LLC                        $9,261.00                                                                   $9,261.00




                                                                                                       Page 56 of 77
                                                                     Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 57 of 77


                                                                                                  Claim Register
                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                Case No. 19-12378

                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address     Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                           Amount                                           Amount
PREMIER SPRING & MFNG LTD
60 INGLIS ST
AYR, ON N0B 1E0
CANADA                                          369     12/26/2019            Dura Automotive Systems, LLC                       $14,099.47                                                                  $14,099.47
Primera Precision Co., Ltd.
Eddie Chang
No. 53, Feng Cheng Street
Bade Dist
Taoyuan City 33449
Taiwan                                           78     11/14/2019            Dura Automotive Systems, LLC                       $42,740.00                                                                  $42,740.00
PRIMERA PRECISION CO., LTD.
NO. 53, FENG CHENG STREET,
BADE 33449
TAIWAN                                          1002    2/10/2020             Dura Automotive Systems, LLC                       $26,365.00                                                                  $26,365.00
Principal Manufacturing Corporation
2800 South 19th Avenue
Broadview, IL 60155                             235     12/18/2019                 Dura Fremont L.L.C.                                                                       $11,008.50                      $11,008.50
PROGRESSIVE FINISHES, INC.
501 INDUSTRIAL ROAD
ALABASTER, AL 35007                             368     12/27/2019                      Dura G.P.                                    $0.00                                                                        $0.00
Pro-oem Industrial Supplies
PO Box 831584
Ocala, FL 34483                                  88     11/17/2019            Dura Automotive Systems, LLC                       $11,284.00                                                                  $11,284.00
PURCHASED PARTNERS
12898 PENNRIDGE DRIVE
BRIDGETON, MO 63044                             409     12/30/2019            Dura Automotive Systems, LLC                        $3,039.30                                                                   $3,039.30
QAD Inc.
Jason Pickering
10000 Midlantic Drive, Suite 100 West
Mt. Laurel, NJ 08054                            924      1/6/2020             Dura Automotive Systems, LLC                    $477,556.28                                                                   $477,556.28
Quality Components, LLC d/b/a Northern Mold
7463 Amy School Road
Howard City, MI 49329                            75     11/8/2019             Dura Automotive Systems, LLC                       $17,436.00                                                                  $17,436.00
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                441     12/30/2019    Dura Automotive Systems Cable Operations, LLC              $34,139.72                                                                  $34,139.72
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                442     12/30/2019                 Dura Operating, LLC                            $3,160.17                                                                   $3,160.17
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                443     12/30/2019                 Dura Fremont L.L.C.                           $36,048.10                                                                  $36,048.10
Quality Tool Company
577 Mel Simon Drive
Toledo, OH 43612                                504     12/30/2019              Dura Mexico Holdings, LLC                     $114,765.48                                                                   $114,765.48
Radici Plastics USA, Inc.
F.a.o. Marco Ferrero
960 Seville Road
Wadsworth, OH 44281                             994      2/4/2020             Dura Automotive Systems, LLC                       $32,406.18                                                                  $32,406.18




                                                                                                    Page 57 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 58 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
RAM ELECTRONICS, INC.
BRADLEY DAVIS
259 N. THIRD AVE.
FRUITPORT, MI 49415                                    756      1/6/2020             Dura Automotive Systems, LLC                        $2,166.00                                                                   $2,166.00
Ramco Specialties Inc
5445 Hudson Industrial Parkway
Hudson , OH 44236                                      404     12/30/2019              Dura Mexico Holdings, LLC                         $2,117.15                                                                   $2,117.15
Ramco Specialties Inc
5445 Hudson Industrial Parkway
Hudson , OH 44236                                      426     12/30/2019            Dura Automotive Systems, LLC                         $454.56                                                                     $454.56
READY RIVET & FASTENER LTD
170 HOLLINGER
KITCHNER, ON N2K 2Z3
CANADA                                                 710      1/6/2020             Dura Automotive Systems, LLC                    $116,716.71                                                                   $116,716.71
Refreshments of Tennessee
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    682      1/6/2020             Dura Automotive Systems, LLC                         $952.98                                                                     $952.98
Refreshments of Tennessee
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    833      1/6/2020     Dura Automotive Systems Cable Operations, LLC                $952.98                                                                     $952.98
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                             310     12/23/2019                 Dura Operating, LLC                                                     $140,570.50                                      $140,570.50
Reising Ethington PC
c/o Max J. Newman
Butzel Long
41000 Woodward Ave
Bloomfield Hills, MI 48304                             322     12/23/2019            Dura Automotive Systems, LLC                    $140,570.50                                                                   $140,570.50
RELIABLE PEST SOLUTIONS
PO BOX 627
HANNIBAL, MO 63401                                     384     12/27/2019            Dura Automotive Systems, LLC                         $624.38                                                                     $624.38
Reliable Termite & Pest Control, Inc.
Reliable Pest Solutions, Inc.
PO Box 627
Hannibal, MO 63401                                      61     11/12/2019            Dura Automotive Systems, LLC                         $624.38                                                                     $624.38
Reliance Design & Manufacture Corp.
Huai-ting Li
Sales
No. 18, Aly. 21, Ln. 279, Zhongzheng Rd.
Yongkang Dist.
Tainan City 71043
Taiwan                                                 201     12/11/2019            Dura Automotive Systems, LLC                        $4,448.00                                                                   $4,448.00
REMKE'S GARAGE, LLC
8122 S. GRANT HWY.
MARENGO, IL 60152                                      737      1/6/2020             Dura Automotive Systems, LLC                        $2,984.87                                                                   $2,984.87
Res Manufacturing Company
7801 N. 73RD STREET
MILWAUKEE, WI 53223                                    134     11/22/2019            Dura Automotive Systems, LLC                       $24,755.88                                                                  $24,755.88

                                                                                                         Page 58 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 59 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
RESEARCH SOLUTIONS GROUP, INC.
ATTN: JOHN ACRES
100 TONY HOLMES DRIVE
PELHAM, AL 35124                                       609      1/6/2020           Dura Automotive Systems, LLC                       $15,024.35                                                                  $15,024.35
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    923      1/6/2020           Dura Automotive Systems, LLC                       $12,632.45                                   $7,731.02       $2,500.65      $22,864.12
Revere Plastic Systems, LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    927      1/6/2020               Dura Operating, LLC                            $12,632.45                                   $7,731.02       $2,500.65      $22,864.12
Ring Screw LLC
Acument Global Technologies, Inc.
Attn: J. Bainbridge
6125 Eighteen Mile Road
Sterling Hgts, MI 48314                                968     1/15/2020               Dura Fremont L.L.C.                             $6,511.38                                   $4,709.73                      $11,221.11
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  345     12/26/2019          Dura Automotive Systems, LLC                        $1,143.51                                                                   $1,143.51
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  361     12/26/2019              Dura Operating, LLC                             $8,649.33                                                                   $8,649.33
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  365     12/26/2019              Dura Operating, LLC                             $1,143.51                                                                   $1,143.51
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  366     12/26/2019                   Dura G.P.                                  $1,143.51                                                                   $1,143.51
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  371     12/26/2019                   Dura G.P.                                  $8,649.33                                                                   $8,649.33
Robbins & Bohr, LLC
Joseph W. Robbins, Sr
420 Hudson Rd
P.O. Box 4046
Chattanooga, TN 37405                                  372     12/26/2019          Dura Automotive Systems, LLC                        $8,649.33                                                                   $8,649.33
Rocket Enterprise, Inc
30660 RYAN ROAD
WARREN, MI 48092                                       376     12/27/2019          Dura Automotive Systems, LLC                         $969.90                                                                     $969.90




                                                                                                        Page 59 of 77
                                                                       Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 60 of 77


                                                                                                  Claim Register
                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                Case No. 19-12378

                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address       Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                           Amount                                           Amount
Rockford Toolcraft, Inc.
c/o Hinshaw & Culbertson LLP
Matthew M. Hevrin
100 Park Avenue
Rockford, IL 61101                                102     11/20/2019          Dura Automotive Systems, LLC                    $116,242.52                                                                   $116,242.52
Rolled Metal Products - South
711 Maddox Simpson Parkway
Lebannon, TN 37090                                 99     11/19/2019          Dura Automotive Systems, LLC                       $34,484.01                                                                  $34,484.01
Rudolph Bros & Co.
6550 Oley Speaks Way
Canal Winchester, OH 43110                        145     11/22/2019          Dura Automotive Systems, LLC                       $29,983.08                                                                  $29,983.08
Safety-Kleen/CleanHarbors
Kristine T. Anderson
Credit Analyst
600 Longwater Drive, P.O. Box 9149
Norwell, MA 02061                                  63     11/12/2019          Dura Automotive Systems, LLC                       $26,896.71                                                                  $26,896.71
Saint-Gobain Performance Plastics Corporation
Mindi Reminder
31500 Solon Road
Solon, OH 44139                                    48     11/12/2019          Dura Automotive Systems, LLC                       $32,965.15                                                  $84,405.53     $117,370.68
Same Day Delivery, Inc.
Attn: Mike Valcq
3378 3 Mile Rd. NW
Grand Rapids, MI 49534                            1012    2/19/2020           Dura Automotive Systems, LLC                        $4,844.55                                                                   $4,844.55
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                              549      1/3/2020               Dura Operating, LLC                            $18,817.70                                   $9,176.05                      $27,993.75
Samtec, Inc
Allen Platt, Esq. General Counsel
520 Park East Boulevard
New Albany, IN 47150                              605      1/3/2020           Dura Automotive Systems, LLC                       $18,817.70                                   $9,176.05                      $27,993.75
Samuel, Son & Co. (USA) Inc.
J. Christopher Caldwell
Stark Reagan
1111 West Long Lake Road, Suite 202
Troy, MI 48098                                     31     11/5/2019           Dura Automotive Systems, LLC                        $3,955.45                                                                   $3,955.45
SANLO MANUFACTURING CO.
400 HWY. 212
PO BOX 1124
MICHIGAN CITY, IN 46361-1124                      410     12/31/2019          Dura Automotive Systems, LLC                       $20,412.83                                                                  $20,412.83
Schneider National Inc
Attn: Credit Dept
3101 Packerland Dr
Green Bay, WI 54313                               272     12/19/2019              Dura Operating, LLC                            $69,829.91                                                                  $69,829.91
Schupan Aluminum Sales
4200 Davis Creek Ct.
Kalamazoo, MI 49001                               980     1/21/2020           Dura Automotive Systems, LLC                         $523.29                                                                     $523.29
SECOPTENA GmbH
2 Vordermuehlstrasse
Starnberg 80319
Denmark                                           1007    2/17/2020           Dura Automotive Systems, LLC                        $3,954.76                                                                   $3,954.76

                                                                                                  Page 60 of 77
                                                                               Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 61 of 77


                                                                                                          Claim Register
                                                                                            In re Dura Automotive Systems, LLC, et al.
                                                                                                        Case No. 19-12378

                                                                                                                               Current General                                  Current 503(b)(9)
                                                                                                                                               Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address               Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                   Amount                                           Amount
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       798      1/6/2020               Dura Operating, LLC                             $2,445.00                                   $1,222.50                       $3,667.50
Securit Metal Products Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       936      1/6/2020           Dura Automotive Systems, LLC                        $2,445.00                                   $1,222.50                       $3,667.50
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                                        662       1/2/2020              Dura Operating, LLC                             $7,109.38                                     $553.86                       $7,663.24
Semblex Corporation
900 N. Church Road
Elmhurst, IL 60126                                        664      1/2/2020               Dura Fremont L.L.C.                              $576.40                                                                     $576.40
Semiconductor Hybrid Assembly, Inc.
49113 WIXOM TECH DR
WIXOM, MI 48393                                           196     12/13/2019          Dura Automotive Systems, LLC                       $19,620.00                                                                  $19,620.00
Serviacero Planos, S de RL de CV
Blvd Adolfo Lopez Mateos #1717
Piso 11, Col. Los Gavilanes
Leon, Gto. CP 37270
Mexico                                                    146     11/25/2019          Dura Automotive Systems, LLC                        $9,714.66                                  $15,898.32                      $25,612.98
SETSA - Sociedade de Engenharia e Transformacao, S.A.
SOCIEDADE DE ENGENHARIA E TR
RUA AUGUSTO COSTA PICASSINOS
MARINHA GRANDE 2430-463
PORTUGAL                                                  239     11/19/2019              Dura Operating, LLC                         $139,200.00                                                                   $139,200.00
Shaltz Automation Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       834      1/6/2020               Dura Fremont L.L.C.                             $1,591.71                                     $751.72          $56.25       $2,399.68
Shaltz Automation Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                       836      1/6/2020           Dura Automotive Systems, LLC                       $12,713.20                                     $751.72          $56.25      $13,521.17
SHANGHAI SANFENG MOLD TOOLING CO, LTD
SU ZHANG
2/F TOWER 5, LANE 135 GUOWEI ROAD
YANGPU DISTRICT
SHANGHAI 200438
CHINA                                                     316     12/23/2019          Dura Automotive Systems, LLC                                                                   $19,865.51                      $19,865.51
Shimafuji Electric Inc
Minako Yoshida
Sakurai Bldg 7F 5-11-1
Minamiaoyama Minato
Tokyo
Japan                                                      76     11/12/2019          Dura Automotive Systems, LLC                        $7,062.00                                                                   $7,062.00
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                     546      1/3/2020           Dura Automotive Systems, LLC                       $67,841.32                                                                  $67,841.32




                                                                                                          Page 61 of 77
                                                                           Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 62 of 77


                                                                                                      Claim Register
                                                                                        In re Dura Automotive Systems, LLC, et al.
                                                                                                    Case No. 19-12378

                                                                                                                           Current General                                  Current 503(b)(9)
                                                                                                                                           Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address          Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                            Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                               Amount                                           Amount
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                 587      1/3/2020               Dura Operating, LLC                            $62,794.37                                                                  $62,794.37
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                 790      1/6/2020               Dura Operating, LLC                            $46,847.56                                                                  $46,847.56
Siemens Industry Software Inc.
8005 S.W. Boeckman Road
Wilsonville, OR 97070                                 791      1/6/2020           Dura Automotive Systems, LLC                       $83,749.37                                                                  $83,749.37
SIIX(Shanghai)Co.,Ltd.
Ryoji Takashima
Sales Dept.
A2509-11,NanhFeng City
No.100 ZunYi Road
Shnaghai 200051
China                                                 1011    2/20/2020           Dura Automotive Systems, LLC                                                                   $26,293.30                      $26,293.30
SK TECH, INC.
200 METRO DRIVE
ENGLEWOOD, OH 45315                                   213     12/12/2019          Dura Automotive Systems, LLC                         $556.80                                                                     $556.80
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                                  194     12/10/2019          Dura Automotive Systems, LLC                       $88,067.73                                                                  $88,067.73
Smith Appellate Law Firm PLLC
The Smith Appellate Law Firm
Michael F. Smith, Esq.
1717 Pennsylvania Avenue N.W.
Suite 1025
Washington, DC 20006                                  1023     3/3/2020           Dura Automotive Systems, LLC                       $16,270.08                                                                  $16,270.08
SNL Enterprises
101 North 48th Street
Quincy, IL 62305                                       55     11/14/2019          Dura Automotive Systems, LLC                         $292.65                                                                     $292.65
SNL Enterprises DBA Interstate All Battery Center
101 North 48th Street
Quincy, IL 62305                                       80     11/14/2019          Dura Automotive Systems, LLC                         $292.65                                                                     $292.65
SOHN LINEN SERVICE INC
2401 WOOD ST
LANSING, MI 48912                                     518      1/2/2020           Dura Automotive Systems, LLC                        $2,629.45                                                                   $2,629.45
Solvay Mexicana S. de R.L. de C.V.
Solvay USA, INC
504 Carnegie Center
Princeton, NJ 08540                                    40     11/12/2019              Dura Operating, LLC                            $11,766.86                                                                  $11,766.86
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                              940      1/8/2020           Dura Automotive Systems, LLC                         $400.00                                                                     $400.00
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                              946       1/8/2020              Dura Fremont L.L.C.                             $1,080.00                                                                   $1,080.00




                                                                                                      Page 62 of 77
                                                                    Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 63 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
SPECIALTY PLASTICS
145 BROWN RD
ST PETERS, MO 63376-5600                       950      1/8/2020             Dura Mexico Holdings, LLC                        $18,856.50                                                                  $18,856.50
Specialty Product Technologies
Dynapar
1675 N. Delany Road
Gurnee, IL 60031                                79     11/14/2019          Dura Automotive Systems, LLC                       $11,648.20                                                                  $11,648.20
Specialty Screw Corporation
2801 HUFFMAN BLVD.
ROCKFORD, IL 61103                             955      1/9/2020           Dura Automotive Systems, LLC                       $12,178.54                                                                  $12,178.54
SPERRY & RICE, LLC
1088 N MAIN ST
KILLBUCK, OH 44637-9504                        692      1/6/2020           Dura Automotive Systems, LLC                        $9,203.46                                                                   $9,203.46
SPIROL INTERNATIONAL CORP
30 ROCK AVENUE
DANIELSON, CT 06239                            336     12/23/2019          Dura Automotive Systems, LLC                       $11,675.95                                                                  $11,675.95
Spring Dynamics Inc.
c/o Max J. Newman
Butzel Long
41000 Woodward Ave.
Stoneridge West
Bloomfield Hills, MI 48304                     608      1/6/2020                Dura Operating, LLC                           $64,950.31                                  $11,180.75                      $76,131.06
St. Louis Testing Laboratories, Inc.
2810 Clark Ave
St. Louis, MO 63103                            445     12/30/2019          Dura Automotive Systems, LLC                        $4,800.00                                                                   $4,800.00
Standard & Poor's Financial Services, LLC
55 Water Street
New York, NY 10004                             223     12/13/2019          Dura Automotive Systems, LLC                    $255,804.00                                                                   $255,804.00
Staples Business Advantage
Tom Riggleman
7 Technology Circle
Columbia, SC 29203                              5      10/29/2019          Dura Automotive Systems, LLC                       $35,526.49                                                                  $35,526.49
State Systems Inc.
1861 Vanderhorn Dr.
Memphis, TN 38134                              514      1/2/2020           Dura Automotive Systems, LLC                        $6,309.70                                                                   $6,309.70
Steel Technologies De Mexico, S.A. De C.V.
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                           348     12/24/2019          Dura Automotive Systems, LLC                    $809,737.61                                   $174,015.39                     $983,753.00
Steel Technologies LLC
Reva D Campbell
Assistant General Counsel
700 N Hurstbourne Parkway Suite 400
Louisville, KY 40222                           350     12/24/2019          Dura Automotive Systems, LLC                        $5,073.18                                  $23,754.27                      $28,827.45
STELFAST INC
131 BUCKNELL CT
ATLANTA, GA 30336                              978     1/22/2020           Dura Automotive Systems, LLC                        $3,035.10                                                                   $3,035.10
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                              263     12/18/2019          Dura Automotive Systems, LLC                        $2,012.00                                                                   $2,012.00



                                                                                               Page 63 of 77
                                                                              Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 64 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address              Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
STRATOSPHERE QUALITY, INC
12024 EXIT FIVE PKWY
FISHERS, IN 46037                                        267     12/18/2019          Dura Automotive Systems, LLC                       $18,504.78                                                                  $18,504.78
STS Operating Inc
SunSource
11928 W Silver Spring Dr
Milwaukee, WI 53225                                       53     11/13/2019          Dura Automotive Systems, LLC                        $8,512.43                                                                   $8,512.43
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      837      1/6/2020           Dura Automotive Systems, LLC                        $3,754.94                                                     $158.96       $3,913.90
Sugar Creek Enterprise LLC
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                      839      1/6/2020               Dura Operating, LLC                             $3,754.94                                                     $158.96       $3,913.90
Supply Technologies LLC
c/o Jeanne Creger
6065 Parkland Blvd
Cleveland, OH 44124                                      1004     2/12/2020          Dura Automotive Systems, LLC                                                                    $2,954.69                       $2,954.69
SUPREME MACHINED PRODUCTS
18686 172ND AVE.
SPRING LAKE, MI 49456                                    595      1/3/2020               Dura Fremont L.L.C.                             $7,042.60                                                                   $7,042.60
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      941      1/8/2020           Dura Automotive Systems, LLC                                                                   $11,909.00                      $11,909.00
Suzhou Yinghao Precision Molding and Tooling Co. Ltd
Attn: Neil Carsi-Cruz
1151 Aberdeen Ave.
Livermore, CA 94550                                      943      1/8/2020           Dura Automotive Systems, LLC                                                                   $11,909.00                      $11,909.00
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                                        961     1/13/2020           Dura Automotive Systems, LLC                       $86,747.69                                                                  $86,747.69
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                                        962     1/13/2020               Dura Operating, LLC                            $86,747.69                                                                  $86,747.69
SWD, Inc.
Attn: R Dieken & R Delawder
910 S. Stiles Dr.
Addison, IL 60101                                        971     1/13/2020               Dura Fremont L.L.C.                            $86,747.69                                                                  $86,747.69
Swift Door, LLC
PO Box 221
Grant, MI 49327                                           60     11/12/2019          Dura Automotive Systems, LLC                         $994.34                                                                     $994.34
SYNERGY PROTOTYPE STAMPING LLC
22778 MACOMB INDUSTRIAL DR.
CLINTON TOWNSHIP, MI 48036                               388     12/30/2019          Dura Automotive Systems, LLC                        $7,941.50                                                                   $7,941.50
System Scale Corp.
1420 DONELSON PIKE STE B7
NASHVILLE, TN 37217                                       87     11/15/2019          Dura Automotive Systems, LLC                         $354.78                                                                     $354.78



                                                                                                         Page 64 of 77
                                                                    Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 65 of 77


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
T.J Snow Company, Inc.
6207 JIM SNOW WAY
CHATTANOOGA, TN 37421                          243     12/16/2019            Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Taizhou Shangyu Export & Import Co Ltd
CAB assignee of Taizhou Shangyu
Export & Import Co Ltd
14226 Ventura Blvd.
Sherman Oaks, CA 91423                         996      2/4/2020             Dura Automotive Systems, LLC                    $320,169.04                                                                   $320,169.04
Target Steel Inc.
Coface North America Insurance Company
650 College Road East, Suite 2005
Princeton, NJ 08540                             59     11/12/2019            Dura Automotive Systems, LLC                       $71,773.93                                                                  $71,773.93
Tata Technologies, Inc.
Attn. Tom Short
6001 Cass Avenue, Suite 600
Detroit, MI 48202                              133     11/22/2019            Dura Automotive Systems, LLC                    $380,728.40                                                                   $380,728.40
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                       400     12/27/2019    Dura Automotive Systems Cable Operations, LLC           $138,430.39                                    $39,502.72                     $177,933.11
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                       406     12/27/2019                 Dura Fremont L.L.C.                        $151,256.30                                    $71,371.80                     $222,628.10
Teknor Apex Company
Attn: Bruce Galletly
Director of Credit
505 Central Avenue
Pawtucket, RI 02861-1900                       417     12/27/2019                 Dura Operating, LLC                        $120,198.91                                    $25,368.12                     $145,567.03
Tennessee Department of Revenue
c/o Attorney General
P.O. Box 20207
Nashville, TN 37202-0207                        25     11/4/2019               Dura Mexico Holdings, LLC                                         $0.00                                                           $0.00
TERADYNE, INC.
700 RIVERPARK DRIVE
NORTH READING, MA 01864                        567       1/3/2020            Dura Automotive Systems, LLC                        $3,920.00                                                                   $3,920.00
Tercet Precision Ltd.
Kemp Smith LLP
James W. Brewer
221 N. Kansas, Ste. 1700
El Paso, TX 79901                              192     12/10/2019            Dura Automotive Systems, LLC                       $12,245.42                                                                  $12,245.42
TF Metal USA, LLC (formally Fuji Autotech)
Attn: Delores Diadone
70 Precision Drive
Walton, KY 41094                                24     11/4/2019             Dura Automotive Systems, LLC                    $530,679.54     $86,616.00                                                    $617,295.54
THE ACME SPRING C LIMITED
BRANDON WAY
WEST MIDLANDS
WEST BROMWICH B70 9PQ
UNITED KINGDOM                                 599      1/3/2020                  Dura Operating, LLC                           $15,500.00                                                                  $15,500.00

                                                                                                 Page 65 of 77
                                                                                  Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 66 of 77


                                                                                                             Claim Register
                                                                                               In re Dura Automotive Systems, LLC, et al.
                                                                                                           Case No. 19-12378

                                                                                                                                  Current General                                  Current 503(b)(9)
                                                                                                                                                  Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address                  Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                   Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                      Amount                                           Amount
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                                         631      1/6/2020                Dura Operating, LLC                           $68,154.00                                  $12,000.00                      $80,154.00
The Crown Group, Inc.
Babst Calland
Attn: EKD/DWR
Two Gateway Center, 7th Floor
Pittsburgh, PA 15222                                         717      1/6/2020           Dura Automotive Systems, LLC                    $327,495.09                                    $83,243.91                     $410,739.00
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          852      1/6/2020           Dura Automotive Systems, LLC                       $56,125.00                                                                  $56,125.00
The EMC Shop
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                          854      1/6/2020                Dura Operating, LLC                           $56,125.00                                                                  $56,125.00
The Gleason Works
1000 University Avenue
Rochester, NY 14607                                          273     12/19/2019          Dura Automotive Systems, LLC                       $15,127.18                                                                  $15,127.18
The MathWorks, Inc
3 APPLE HILL RD.
NATICK, MA 01760                                             255     12/17/2019          Dura Automotive Systems, LLC                    $105,550.00                                                                   $105,550.00
The Sherwin Williams Company (dba Valspar)
Alex Lugo
101 Prospect Ave
1650 MID
Cleveland, OH 44115                                           71     11/18/2019          Dura Automotive Systems, LLC                                                                   $10,694.74                      $10,694.74
The Sherwin Williams Company (dba Valspar)
Alex Lugo
101 Prospect Ave
1650 MID
Cleveland, OH 44115                                           92     11/18/2019            Dura Mexico Holdings, LLC                        $12,386.00                                                                  $12,386.00
The Spiratex Co.
6333 Cogswell Road
Romulus, MI 48174                                            313     12/23/2019          Dura Automotive Systems, LLC                        $2,143.00                                                                   $2,143.00
The Travelers Indemnity Company and is property casualty
insurance affiliates
Account Resolution
One Tower Square 0000-FP15
Hartford, CT 06183                                           209     12/11/2019          Dura Automotive Systems, LLC                           $0.00                   $6,000.00                                        $6,000.00
THULE INC
42 SILVERMINE ROAD
SEYMOUR, CT 06483                                            939      1/8/2020                     Dura G.P.                             $327,079.08                                    $12,995.12                     $340,074.20
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                         320     12/23/2019               Dura Operating, LLC                        $168,244.65                                    $34,455.79                     $202,700.44




                                                                                                               Page 66 of 77
                                                                                       Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 67 of 77


                                                                                                                  Claim Register
                                                                                                    In re Dura Automotive Systems, LLC, et al.
                                                                                                                Case No. 19-12378

                                                                                                                                       Current General                                  Current 503(b)(9)
                                                                                                                                                       Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address                      Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                                        Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                           Amount                                           Amount
Thunder Mfg. USA Inc.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                                              334     12/23/2019          Dura Automotive Systems, LLC                    $168,244.65                                    $34,455.79                     $202,700.44
TIG Entity, LLC
3196 W Thompson Rd
Fenton, MI 48430                                                  1024     3/4/2020           Dura Automotive Systems, LLC                    $130,915.93                                    $64,877.59                     $195,793.52
TOAGOSEI AMERICA, INC.
1450 WEST MAIN STREET
WEST JEFFERSON, OH 43162                                          228     12/16/2019              Dura Operating, LLC                            $19,151.00                                                                  $19,151.00
Tool Dynamics LLC
Jim Weeter
835 South Marr Road
Columbus, IN 47201                                                 66     11/13/2019          Dura Automotive Systems, LLC                                                                    $2,720.26                       $2,720.26
Total Quality Logistics, LLC
Attn: Joseph Wells, Asst. Corp. Counsel
4289 Ivy Pointe Blvd.
Cincinnati , OH 45245                                             453     12/31/2019              Dura Operating, LLC                            $76,251.38                                                  $28,768.65     $105,020.03
Toyota Boshoku America, Inc.
Julie Karkosak
Vice President and General Counsel
28000 West Park Drive
Novi, MI 48377                                                    214     12/13/2019          Dura Automotive Systems, LLC                                                  $62,380.13        $4,442.00                      $66,822.13
Toyota Motor Engineering & Manufacturing North America,
Inc., on behalf of itself and the entities i
Frost Brown Todd LLC
Patricia K. Burgess
7310 Turfway Road, Suite 210
Florence, KY 41042                                                767      1/6/2020           Dura Automotive Systems, LLC                           $0.00                                                                        $0.00
Trans-Expedite, Inc.
Attn: Wendy Curtis
3100 Olympus Blvd., Suite 420
Dallas, TX 75019                                                  596       1/3/2020          Dura Automotive Systems, LLC                    $533,263.40                                                                   $533,263.40
Trans-Matic Mfg. Co., Inc.
Attn: S Patterson, CFO
300 East 48th Street
Holland, MI 49423                                                 440     12/30/2019          Dura Automotive Systems, LLC                       $25,239.05                                                                  $25,239.05
TRC Master Fund LLC as Transferee of Liberty Spring (Toronto)
Inc
Attn: Terrel Ross
PO Box 633
Woodmere, NY 11598                                                304     12/20/2019          Dura Automotive Systems, LLC                           $0.00        $0.00          $0.00       $34,053.18           $0.00      $34,053.18
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                                              560      1/3/2020           Dura Automotive Systems, LLC                       $94,406.43                                   $8,688.64      $12,150.03     $115,245.10




                                                                                                                  Page 67 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 68 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                                   569      1/3/2020     Dura Automotive Systems Cable Operations, LLC              $94,406.43                                   $8,688.64      $12,150.03     $115,245.10
Trelleborg Building Systems
Clark Hill PLC
Attn: Shannon L. Deeby
151 S. Old Woodward Avenue
Suite 200
Brimingham, MI 48009                                   570      1/3/2020                  Dura Operating, LLC                           $94,406.43                                   $8,688.64      $12,150.03     $115,245.10
TRENT CREATIVE
114 E. 2ND ST.
ROCHESTER, MI 48307                                    760      1/6/2020             Dura Automotive Systems, LLC                       $45,025.00                                                                  $45,025.00
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    785      1/6/2020                  Dura Operating, LLC                             $864.18        $61.93                         $61.93                        $988.04
Tri Matic Spring Co.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    786      1/6/2020             Dura Automotive Systems, LLC                         $864.18        $61.93                         $61.93                        $988.04
TRIGO Quality Solutions US Inc.
50459 Central Industrial Dr
Shelby Township, MI 48315                              973     1/17/2020                  Dura Fremont L.L.C.                           $34,093.00                                                                  $34,093.00
TRIGO Quality Soultions US Inc.
50459 CENTRAL INDUSTRIAL DR
SHELBY TOWNSHIP, MI 48315                              970     1/17/2020                  Dura Operating, LLC                           $26,024.53                                                                  $26,024.53
TRIMARK
500 BAILEY AVENUE
NEW HAMPTON, IA 50659                                  268     12/16/2019            Dura Automotive Systems, LLC                       $36,000.00                                                                  $36,000.00
Trupar America, Inc
160 WILSON ROAD
BENTLEYVILLE, PA 15314                                 244     12/16/2019            Dura Automotive Systems, LLC                         $211.62                                                                     $211.62
TTM Technologies, Inc.
Petya Vassilev
520 Maryville Centre Drive, Suite 400
St. Louis, MO 63141                                    275     12/13/2019            Dura Automotive Systems, LLC                    $120,662.71                                                                   $120,662.71
TWeatherford, Inc.
3148 Beach Blvd
Cicero, IN 46034                                       1030    3/28/2020             Dura Automotive Systems, LLC                                                                   $13,455.00                      $13,455.00
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                                 1034    4/10/2020             Dura Automotive Systems, LLC                                         $0.00                                                          $0.00
U.S. Customs and Border Protection
Attn: Revenue Division, Bankruptcy Team
6650 Telecom Dr., Suite 100
Indianapolis, IN 46278                                 1035    4/10/2020                  Dura Operating, LLC                                             $0.00                                                          $0.00




                                                                                                         Page 68 of 77
                                                                                        Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 69 of 77


                                                                                                                     Claim Register
                                                                                                       In re Dura Automotive Systems, LLC, et al.
                                                                                                                   Case No. 19-12378

                                                                                                                                          Current General                                  Current 503(b)(9)
                                                                                                                                                          Current Priority Current Secured                    Current Admin Total Current
                  Creditor Name and Address                      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                                           Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                              Amount                                           Amount
Uline
2200 S LAKESIDE DRIVE
WAUKEGAN, IL 60085                                                 251     12/16/2019            Dura Automotive Systems, LLC                       $34,572.26                                   $1,262.92                      $35,835.18
UNI GASKET SRL
16 VIA LOMBARDIA
VILLONGO, BG 24060
ITALY                                                              414     12/23/2019            Dura Automotive Systems, LLC                       $10,975.81                                                                  $10,975.81
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                                              175      12/2/2019            Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
Unipro Chemical Management Services Inc.
985 Grand Rapids St
Middleville, MI 49333                                              207     12/9/2019             Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
UNI-PRO LUBRICANTS CMS, INC.
900 EAST MAIN STREET
SUITE C
MIDDLEVILLE, MI 49333                                              982     1/22/2020             Dura Automotive Systems, LLC                       $15,167.20                                                                  $15,167.20
UNITED GLOBAL SOURCING INC
5607 NEW KING ST SUITE 100
TROY, MI 48098                                                     519      1/2/2020             Dura Automotive Systems, LLC                       $19,843.22                                                                  $19,843.22
United Parcel Service Inc. and its affiliates and subsidiaries
Morrison & Foerster LLP
Attn: Erica J. Richards, Esq.
250 W 55th Street
New York, NY 10019                                                 512      1/2/2020             Dura Automotive Systems, LLC                    $147,100.38                                                                   $147,100.38
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                               897      1/6/2020             Dura Automotive Systems, LLC                    $246,072.07                                                                   $246,072.07
United Plating, Inc.
3400 Stanwood Blvd.
Huntsville, AL 35811                                               919      1/6/2020             Dura Automotive Systems, LLC                    $246,072.07                                                                   $246,072.07
UNIVERSAL INSTRUMENTS CORP.
33 BROOME CORPORATE PARKWAY
CONKLIN, NY 13748                                                  318     12/20/2019            Dura Automotive Systems, LLC                       $26,950.45                                                                  $26,950.45
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                776       1/6/2020    Dura Automotive Systems Cable Operations, LLC               $7,265.36                                   $1,479.40                       $8,744.76
Universal Polymer & Rubber Ltd.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                                787      1/6/2020                  Dura Operating, LLC                           $57,639.79                                  $44,860.68         $764.40     $103,264.87
Universal Tool & Engineering
2304 Silverdale Dr. Ste. 300
Johnson City, TN 37601                                             899      1/7/2020             Dura Automotive Systems, LLC                        $4,759.66                                                                   $4,759.66
Uryu & Itoga
Kentaro Uryu
36F. Ark Mori Building, 1-12-32 Akasaka
Minato-ku, Tokyo 107-6036
Japan                                                              428     12/30/2019            Dura Automotive Systems, LLC                       $13,713.30                                                                  $13,713.30




                                                                                                                     Page 69 of 77
                                                                      Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 70 of 77


                                                                                                   Claim Register
                                                                                     In re Dura Automotive Systems, LLC, et al.
                                                                                                 Case No. 19-12378

                                                                                                                        Current General                                  Current 503(b)(9)
                                                                                                                                        Current Priority Current Secured                    Current Admin Total Current
                Creditor Name and Address      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                         Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                            Amount                                           Amount
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                             507      1/3/2020                  Dura Operating, LLC                           $12,079.34                                                                  $12,079.34
VALLEY TOOL & DIE STAMPINGS, INC.
6408 WEST US 24
LOGANSPORT, IN 46947                             563      1/3/2020     Dura Automotive Systems Cable Operations, LLC              $11,698.52                                                                  $11,698.52
Vanguard Cleaning Systems of Greater Detroit
2386 Franklin Rd.
Bloomfield Hills , MI 48307                      765      1/6/2020             Dura Automotive Systems, LLC                        $5,599.59                                                                   $5,599.59
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                              656      1/6/2020                  Dura Operating, LLC                           $13,382.61                                                                  $13,382.61
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                              665      1/6/2020                  Dura Fremont L.L.C.                           $13,355.74                                   $8,306.92                      $21,662.66
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                              696      1/6/2020                  Dura Operating, LLC                            $4,777.00                                                                   $4,777.00
Vendor Recovery Fund IV, LLC
PO Box 669
Smithtown, NY 11787                              745      1/6/2020                  Dura Operating, LLC                           $46,500.00                                                                  $46,500.00
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                            910      1/7/2020             Dura Automotive Systems, LLC                                                                   $11,452.50                      $11,452.50
VEND-TEK QUALITY SERVICES LLC
13640 ELLEN LANE
KANSAS CITY, MO 64163                            918      1/7/2020             Dura Automotive Systems, LLC                                                                    $8,122.50                       $8,122.50
Venture Steel de Mexico S. De R.L. De C.V.
Gary Fisher
60 Disco Road
Etobicoke, ON M9W1L8
Canada                                           425      1/2/2020             Dura Automotive Systems, LLC                    $436,680.44                                   $109,043.10                     $545,723.54
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                                 153     11/19/2019            Dura Automotive Systems, LLC                    $112,109.77                                                                   $112,109.77
Veritiv Operating Co. Inc.
Terry Denardo
850 N. Arlington Hts Rd
Itasca, IL 60143                                 160     11/25/2019            Dura Automotive Systems, LLC                    $112,109.77                                                                   $112,109.77
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                           148     11/27/2019            Dura Automotive Systems, LLC                       $14,580.86                                   $3,893.00                      $18,473.86
Viking Products, Inc.
3710 Northridge Drive NW
Grand Rapids, MI 49544                           149     11/27/2019                 Dura Operating, LLC                            $3,593.10                                                                   $3,593.10
VIKING TOOL & ENGINEERING
PO BOX 278
WHITEHALL, MI 49461                              423     12/30/2019                 Dura Fremont L.L.C.                           $40,440.00                                                                  $40,440.00




                                                                                                   Page 70 of 77
                                                                    Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 71 of 77


                                                                                                 Claim Register
                                                                                   In re Dura Automotive Systems, LLC, et al.
                                                                                               Case No. 19-12378

                                                                                                                      Current General                                  Current 503(b)(9)
                                                                                                                                      Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                       Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                          Amount                                           Amount
Vintech Industries, Inc.
c/o O'Reilly Rancilio P.C.
Attn: Nathan D. Petrusak
12900 Hall Road, Suite 350
Sterling Heights, MI 48313                     1037    4/16/2020             Dura Automotive Systems, LLC                       $38,672.59                                  $60,696.89      $60,696.89     $160,066.37
VISUAL RESOURCES LLC
12024 Exit Five Parkway
Fishers, IN 46037                              333     12/23/2019            Dura Automotive Systems, LLC                        $4,696.60                                                                   $4,696.60
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                           321     12/23/2019    Dura Automotive Systems Cable Operations, LLC               $9,107.09                                   $1,788.34                      $10,895.43
Vitrica S.A De C.V.
Jaffe Raitt Heuer & Weiss, P.C.
Attn: Paul R. Hage
27777 Franklin, Suite 2500
Southfield, MI 48034                           326     12/23/2019                 Dura Operating, LLC                           $52,095.03                                  $15,572.93                      $67,667.96
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                      782      1/6/2020                       Dura G.P.                             $279,618.55                                                                   $279,618.55
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                      784      1/6/2020             Dura Automotive Systems, LLC                    $279,618.55                                                                   $279,618.55
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                      987     1/24/2020             Dura Automotive Systems, LLC                    $299,368.55                                                                   $299,368.55
Vitro Automotriz, S.A. de C.V.
Cohen & Grigsby, P.C.
Thomas D. Maxson, Esq.
625 Liberty Avenue
Pittsburgh, PA 15222-3152                      988     1/24/2020                       Dura G.P.                             $299,368.55                                                                   $299,368.55
Vivacqua Law, PLLC
3101 E. Eisenhower Parkway
Ann Arbor, MI 48108                            277     12/19/2019                 Dura Operating, LLC                        $452,933.00                                                                   $452,933.00
VLS-Armor, LLC
c/o VLS Recovery Services, LLC
Attn: Corrie Coppinger
17020 Premium Dr.
Hockley, TX 77447                              181     12/5/2019             Dura Automotive Systems, LLC                       $29,734.82                                                                  $29,734.82
VM COMP
114 BUCURESTI-PITESTI RD.
STEFANESTI - ARGES 117715
ROMANIA                                        524      1/2/2020                  Dura Operating, LLC                            $7,176.14                                                                   $7,176.14




                                                                                                   Page 71 of 77
                                                                  Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 72 of 77


                                                                                               Claim Register
                                                                                 In re Dura Automotive Systems, LLC, et al.
                                                                                             Case No. 19-12378

                                                                                                                    Current General                                  Current 503(b)(9)
                                                                                                                                    Current Priority Current Secured                    Current Admin Total Current
               Creditor Name and Address   Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                     Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                        Amount                                           Amount
Voestalpine Rotec Inc
Will Brunner
3709 US 52 South
Lafayette, IN 47903                          205     12/13/2019            Dura Automotive Systems, LLC                        $8,724.27                 $17,809.93       $17,809.93                      $44,344.13
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          8      10/30/2019                      Dura G.P.                                 $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          9      10/30/2019    Dura Automotive Systems Cable Operations, LLC               $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          11     10/30/2019              Dura Mexico Holdings, LLC                         $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          12     10/30/2019                     NAMP, LLC                                  $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          13     10/30/2019            Dura Automotive Systems, LLC                        $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          15     10/30/2019                 Dura Fremont L.L.C.                            $8,931.14                                                                   $8,931.14
W.W. Grainger, Inc.
401 South Wright Road W4W.R47
Janesville, WI 53546                          16     10/30/2019                 Dura Operating, LLC                            $8,931.14                                                                   $8,931.14
Wald, LLC
W. Timothy Miller, Taft Law
425 Walnut St., Suite 1800
Cincinnati, OH 45103                         621      1/3/2020                  Dura Operating, LLC                           $95,649.35                                                                  $95,649.35
WARD, CHARLES
55970 WARDWALK LINE
STRAFFORDVILLE, ON N0J 1Y0
CANADA                                       966     1/15/2020     Dura Automotive Systems Cable Operations, LLC               $1,200.00                                                                   $1,200.00
WARREN SCREW PRODUCTS, INC.
13201 STEPHENS RD
WARREN, MI 48089                             132     11/21/2019            Dura Automotive Systems, LLC                        $3,178.00                                     $531.00                       $3,709.00
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                      449     12/31/2019            Dura Automotive Systems, LLC                                                                   $54,744.60                      $54,744.60
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                      462     12/31/2019            Dura Automotive Systems, LLC                       $66,730.10                                                                  $66,730.10
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                      613      1/6/2020             Dura Automotive Systems, LLC                                                                                    $4,174.50       $4,174.50



                                                                                                 Page 72 of 77
                                                                       Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 73 of 77


                                                                                                    Claim Register
                                                                                      In re Dura Automotive Systems, LLC, et al.
                                                                                                  Case No. 19-12378

                                                                                                                         Current General                                  Current 503(b)(9)
                                                                                                                                         Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address      Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                          Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                             Amount                                           Amount
Wellman Advanced Materials, LLC
Haynsworth Sinkler Boyd, PA
Stanley H. McGuffin, Esq.
PO Box 11889
Columbia, SC 29211-1889                           643      1/6/2020             Dura Automotive Systems, LLC                                                                   $54,744.60                      $54,744.60
Wells Fargo Equipment Finance, Inc.
c/o Wells Fargo Vendor Financial Services LLC
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                            694      1/6/2020                  Dura Operating, LLC                                                     $181,777.62                                      $181,777.62
Wells Fargo Vendor Financial Services, LLC
Attn: Lisa Boddicker
1010 Thomas Edison Blvd, SW
Cedar Rapids, IA 52404                            718      1/6/2020             Dura Automotive Systems, LLC                       $23,884.95                                                                  $23,884.95
WEMETALL GMBH
MILSER STRASSE 37
BIELEFELD 33729
GERMANY                                           992     1/29/2020     Dura Automotive Systems Cable Operations, LLC                $430.40                                                                     $430.40
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       619      1/3/2020                  Dura Operating, LLC                               $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       620      1/3/2020                       Dura G.P.                                    $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       624      1/3/2020               Dura Mexico Holdings, LLC                            $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       625      1/3/2020                  Dura Fremont L.L.C.                               $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       627      1/3/2020                      NAMP, LLC                                     $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       636      1/3/2020             Dura Automotive Systems, LLC                           $0.00                       $0.00                            $0.00           $0.00
Westchester Fire Insurance Company
Duane Morris LLP
Wendy M. Simkulak, Esquire
30 S. 17th Street
Philadelphia, PA 19103-4196                       667      1/3/2020     Dura Automotive Systems Cable Operations, LLC                  $0.00                       $0.00                            $0.00           $0.00

                                                                                                      Page 73 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 74 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                     Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Whitesell Corporation
PO Box 2570
Muscle Shoals, AL 35662                                167     11/27/2019            Dura Mexico Holdings, LLC                         $7,038.94                                                                   $7,038.94
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    869      1/6/2020                Dura Operating, LLC                             $690.00                                                                     $690.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    873      1/6/2020           Dura Automotive Systems, LLC                         $690.00                                                                     $690.00
Whitlam Group
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    874      1/6/2020                     Dura G.P.                                  $690.00                                                                     $690.00
William C. Weber & Associates, Inc.
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue
Suite 240
Cresskill, NJ 07626                                    642      1/6/2020           Dura Automotive Systems, LLC                         $700.00                                                                     $700.00
Wilson Tool Intl
12912 Farnham Ave
White Bear Lake, MN 55110                              541      1/3/2020           Dura Automotive Systems, LLC                       $18,030.14                                                                  $18,030.14
WOLVERINE PLATING CORP.
29456 GROESBECK HWY.
ROSEVILLE, MI 48066                                    282     12/19/2019          Dura Automotive Systems, LLC                        $2,463.02                                                                   $2,463.02
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                   748      1/6/2020           Dura Automotive Systems, LLC                    $599,145.00                                                                   $599,145.00
Workday, Inc.
6110 Stoneridge Mall Road
Pleasanton, CA 94588                                   912      1/6/2020                Dura Operating, LLC                        $599,145.00                                                                   $599,145.00
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     144     11/25/2019          Dura Automotive Systems, LLC                    $277,103.48                                   $151,922.00                     $429,025.48
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     958     1/10/2020                Dura Fremont L.L.C.                           $15,571.70                                   $9,169.83                      $24,741.53
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     960     1/10/2020                Dura Operating, LLC                        $245,533.95                                   $122,758.30                     $368,292.25
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     1036    4/20/2020                Dura Operating, LLC                        $382,113.75                                   $112,758.30                     $494,872.05
Wright Plastic Products Co, LLC
201 E Condensery Road
Sheridan, MI 48884                                     1038    4/20/2020                Dura Operating, LLC                        $382,113.75                                   $112,758.30                     $494,872.05
XPO Logistics
c/o RMS
PO Box 19253
Minneapolis, MN 55419                                  1033     4/2/2020           Dura Automotive Systems, LLC                        $3,859.60                                                                   $3,859.60



                                                                                                         Page 74 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20       Page 75 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Yokohama Industries America, Inc.
105 Industry Drive
Versailles, KY 40383                                   105     11/20/2019            Dura Automotive Systems, LLC                       $44,063.80                                                                  $44,063.80
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                                   94     11/20/2019            Dura Automotive Systems, LLC                       $17,600.00                                                                  $17,600.00
Yokohama Industries Americas Ohio, Inc.
474 Newell Street
Painesville, OH 44077                                  190     12/10/2019            Dura Automotive Systems, LLC                       $35,955.00                                                                  $35,955.00
Youngblood Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    780      1/6/2020                  Dura Fremont L.L.C.                            $2,260.00                                                                   $2,260.00
Youngblood Automation
c/o Bankruptcy Claims Administrative Services, LLC
100 Union Avenue, Suite 240
Cresskill, NJ 07626                                    781      1/6/2020             Dura Automotive Systems, LLC                        $2,260.00                                                                   $2,260.00
Zhejiang Machinery & Equipment I/E Co., Ltd.
Brown & Joseph, LLC
c/o Don Leviton
PO Box 249
Itasca, IL 60143                                       675      1/6/2020             Dura Automotive Systems, LLC                 $1,275,264.21                                                                  $1,275,264.21
ZHONGDING USA INC.
400 DETROIT AVE.
MONROE, MI 48162                                       481      1/2/2020             Dura Automotive Systems, LLC                        $2,280.00                                                                   $2,280.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  713      1/6/2020     Dura Automotive Systems Cable Operations, LLC                                              $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  721      1/6/2020             Dura Automotive Systems, LLC                                                       $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  731      1/6/2020                      NAMP, LLC                                                                 $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  732      1/6/2020                  Dura Operating, LLC                                                           $0.00                                            $0.00




                                                                                                          Page 75 of 77
                                                                            Case 19-12378-KBO       Doc 1154        Filed 07/01/20      Page 76 of 77


                                                                                                         Claim Register
                                                                                           In re Dura Automotive Systems, LLC, et al.
                                                                                                       Case No. 19-12378

                                                                                                                              Current General                                  Current 503(b)(9)
                                                                                                                                              Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                       Debtor                        Unsecured Claim                                   Admin Priority
                                                                                                                                               Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                  Amount                                           Amount
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  734      1/6/2020               Dura Mexico Holdings, LLC                                                        $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  735      1/6/2020                       Dura G.P.                                                                $0.00                                            $0.00
Zohar II 2005-1, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, James L. Patton, Ryan M. Bartley
1000 North King Street
Wilmington , DE 19801                                  934      1/6/2020                  Dura Fremont L.L.C.                                                           $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   635      1/6/2020                  Dura Fremont L.L.C.                                                           $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   724      1/6/2020             Dura Automotive Systems, LLC                                                       $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   725      1/6/2020     Dura Automotive Systems Cable Operations, LLC                                              $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   727      1/6/2020                       Dura G.P.                                                                $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   728      1/6/2020               Dura Mexico Holdings, LLC                                                        $0.00                                            $0.00




                                                                                                           Page 76 of 77
                                                                            Case 19-12378-KBO     Doc 1154        Filed 07/01/20       Page 77 of 77


                                                                                                       Claim Register
                                                                                         In re Dura Automotive Systems, LLC, et al.
                                                                                                     Case No. 19-12378

                                                                                                                            Current General                                  Current 503(b)(9)
                                                                                                                                            Current Priority Current Secured                    Current Admin Total Current
                 Creditor Name and Address           Claim No. Claim Date                    Debtor                         Unsecured Claim                                   Admin Priority
                                                                                                                                             Claim Amount Claim Amount                         Priority Amount Claim Amount
                                                                                                                                Amount                                           Amount
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   729      1/6/2020               Dura Operating, LLC                                                            $0.00                                            $0.00
Zohar III, Limited
Young Conaway Stargatt & Taylor, LLP
Robert S. Brady, Michael R. Nestor,James L. Patton
Joseph M. Barry, Ryan M. Bartley, Rodney Square
1000 North King Street
Wilmington, DE 19801                                   730      1/6/2020                   NAMP, LLC                                                                  $0.00                                            $0.00
Zurich American Insurance
PO Box 68549
Schaumburg, IL 60196                                   131     11/21/2019          Dura Automotive Systems, LLC                    $194,757.48                                                                   $194,757.48
Zylstra, Scott
Automatic Spring Products Corp
803 Taylor
Grand Haven, MI 49417                                   69     11/15/2019          Dura Automotive Systems, LLC                       $32,209.38                                   $9,686.80                      $41,896.18




                                                                                                       Page 77 of 77
